Exhibit 10.1

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P.

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

 

Dated as of August 28, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS

     2  

ARTICLE II ORGANIZATIONAL MATTERS

     15  

Section 2.1

  Organization      15  

Section 2.2

  Name      16  

Section 2.3

  Registered Office and Agent; Principal Office      16  

Section 2.4

  Term      16  

Section 2.5

  Partnership Interests as Securities      16  

Section 2.6

  Certificates Describing Partnership Units      17  

ARTICLE III PURPOSE

     17  

Section 3.1

  Purpose and Business      17  

Section 3.2

  Powers      17  

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

     18  

Section 4.1

  Capital Contributions of the Partners      18  

Section 4.2

  Issuances of Partnership Interests      18  

Section 4.3

  No Preemptive Rights      19  

Section 4.4

  Other Contribution Provisions      19  

Section 4.5

  No Interest on Capital      20  

Section 4.6

  LTIP Units      20  

Section 4.7

  Conversion of LTIP Units      23  

ARTICLE V DISTRIBUTIONS

     26  

Section 5.1

  Requirement and Characterization of Distributions      26  

Section 5.2

  Amounts Withheld      27  

Section 5.3

  Distributions Upon Liquidation      27  

Section 5.4

  Revisions to Reflect Issuance of Partnership Interests      27  

ARTICLE VI ALLOCATIONS

     28  

Section 6.1

  Allocations for Capital Account Purposes      28  

Section 6.2

  Revisions to Allocations to Reflect Issuance of Partnership Interests or
Future Agreements to Bear Disproportionate Losses      30  

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

     31  

Section 7.1

  Management      31  

Section 7.2

  Certificate of Limited Partnership      34  

Section 7.3

  Title to Partnership Assets      35  

Section 7.4

  Reimbursement of the General Partner      35  

Section 7.5

  Outside Activities of the General Partner; Relationship of Shares to
Partnership Units; Funding Debt      38  

Section 7.6

  Transactions with Affiliates      40  

Section 7.7

  Indemnification      41  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.8

  Liability of the General Partner      42  

Section 7.9

  Other Matters Concerning the General Partner      44  

Section 7.10

  Reliance by Third Parties      44  

Section 7.11

  Restrictions on General Partner’s Authority      45  

Section 7.12

  Loans by Third Parties      45  

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     45  

Section 8.1

  Limitation of Liability      45  

Section 8.2

  Management of Business      45  

Section 8.3

  Outside Activities of Limited Partners      46  

Section 8.4

  Return of Capital      46  

Section 8.5

  Rights of Limited Partners Relating to the Partnership      46  

Section 8.6

  Redemption Right      47  

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

     51  

Section 9.1

  Records and Accounting      51  

Section 9.2

  Fiscal Year      52  

Section 9.3

  Reports      52  

ARTICLE X TAX MATTERS

     52  

Section 10.1

  Preparation of Tax Returns      52  

Section 10.2

  Tax Elections      52  

Section 10.3

  Partnership Representative      53  

Section 10.4

  Organizational Expenses      56  

Section 10.5

  Withholding      56  

ARTICLE XI TRANSFERS AND WITHDRAWALS

     57  

Section 11.1

  Transfer      57  

Section 11.2

  Transfers of Partnership Interests of General Partner      57  

Section 11.3

  Limited Partners’ Rights to Transfer      58  

Section 11.4

  Substituted Limited Partners      59  

Section 11.5

  Assignees      60  

Section 11.6

  General Provisions      60  

ARTICLE XII ADMISSION OF PARTNERS

     62  

Section 12.1

  Admission of a Successor General Partner      62  

Section 12.2

  Admission of Additional Limited Partners      62  

Section 12.3

  Amendment of Agreement and Certificate of Limited Partnership      63  

Section 12.4

  Limit on Number of Partners      63  

ARTICLE XIII DISSOLUTION AND LIQUIDATION

     63  

Section 13.1

  Dissolution      63  

Section 13.2

  Winding Up      64  

Section 13.3

  Compliance with Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts      65  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 13.4

  Rights of Limited Partners      66  

Section 13.5

  Notice of Dissolution      66  

Section 13.6

  Cancellation of Certificate of Limited Partnership      66  

Section 13.7

  Reasonable Time for Winding Up      66  

Section 13.8

  Waiver of Partition      66  

Section 13.9

  Liability of Liquidator      67  

ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

     67  

Section 14.1

  Amendments      67  

Section 14.2

  Meetings of the Partners      69  

ARTICLE XV GENERAL PROVISIONS

     70  

Section 15.1

  Addresses and Notice      70  

Section 15.2

  Titles and Captions      70  

Section 15.3

  Pronouns and Plurals      70  

Section 15.4

  Further Action      70  

Section 15.5

  Binding Effect      70  

Section 15.6

  Creditors      71  

Section 15.7

  Waiver      71  

Section 15.8

  Counterparts      71  

Section 15.9

  Applicable Law      71  

Section 15.10

  Invalidity of Provisions      71  

Section 15.11

  Power of Attorney      71  

Section 15.12

  Entire Agreement      72  

Section 15.13

  No Rights as Stockholders      73  

Section 15.14

  Limitation to Preserve REIT Status      73  

List of Exhibits:

 

Exhibit A

   —   

Partner Registry

Exhibit B

   —   

Capital Account Maintenance

Exhibit C

   —   

Special Allocation Rules

Exhibit D

   —   

Notice of Redemption

Exhibit E

   —   

Notice of Election by Partner to Convert LTIP Units into Class A Common Units

Exhibit F

   —   

Notice of Election by Partnership to Force Conversion of LTIP Units into Class A
Common Units

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P.

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF STEADFAST
APARTMENT REIT OPERATING PARTNERSHIP, L.P., dated as of August 28, 2020 (the
“Agreement”), is entered into by and among Steadfast Apartment REIT, Inc., a
Maryland corporation (“STAR REIT”), as the General Partner and the Parent, the
Initial Limited Partner, the Special Limited Partner, and the Contributors,
together with any other Persons who become Partners in Steadfast Apartment REIT
Operating Partnership, L.P. (the “Partnership”) as provided herein.

WHEREAS, SI Subsidiary, LLC (as successor to Steadfast Income REIT, Inc., as
successor to Steadfast Secure Income REIT, Inc.), a Maryland limited liability
company (the “Initial General Partner”), and the Initial Limited Partner entered
into that certain Limited Partnership Agreement of Steadfast Income REIT
Operating Partnership, L.P., dated as of July 6, 2009, as amended by that
certain Amended and Restated Limited Partnership Agreement of Steadfast Income
REIT Operating Partnership, L.P., dated as of September 28, 2009 (as so amended
and restated, the “Initial Agreement”);

WHEREAS, on August 28, 2020, pursuant to Section 6.1(a)(xxi) of the Initial
Agreement, Steadfast Apartment REIT Operating Partnership, L.P. merged with and
into the Partnership with the Partnership surviving (the “STAR Merger”);

WHEREAS, on August 28, 2020, the Partnership changed its name from “Steadfast
Income REIT Operating Partnership, L.P.” to “Steadfast Apartment REIT Operating
Partnership, L.P.”;

WHEREAS, on August 28, 2020, pursuant to Section 6.1(a)(xxi) of the Initial
Agreement, Steadfast Apartment REIT III Operating Partnership, L.P. merged with
and into the Partnership with the Partnership surviving (the “STAR III Merger”
and, together with the STAR Merger, the “OP Mergers”);

WHEREAS, on August 28, 2020, (x) pursuant to Section 7.1(c) of the Initial
Agreement, the Initial General Partner transferred all of its General
Partnership Interest (as defined in the Initial Agreement) to STAR REIT, the
owner of all of the ownership interests of the Initial General Partner; and
(y) pursuant to Section 7.2 of the Initial Agreement, STAR REIT was admitted as
a substitute General Partner of the Partnership; and

WHEREAS, the General Partner and Parent, the Initial Limited Partner, the
Special Limited Partner and the Contributors desire to amend and restate the
Initial Agreement to reflect the OP Mergers and provide for certain other
matters as set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as a Limited Partner
on the Partner Registry.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

“Adjustment Event” has the meaning set forth in Section 4.6.A(i).

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

2



--------------------------------------------------------------------------------

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed as
determined under Section 752 of the Code and the Regulations thereunder; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made:

(a) all cash revenues and funds received by the Partnership from whatever source
(excluding the proceeds of any Capital Contribution, unless otherwise determined
by the General Partner in its sole and absolute discretion) plus the amount of
any reduction (including, without limitation, a reduction resulting because the
General Partner determines such amounts are no longer necessary) in reserves of
the Partnership, which reserves are referred to in clause (b)(iv) below;

(b) less the sum of the following (except to the extent made with the proceeds
of any Capital Contribution):

(i) all interest, principal and other debt-related payments made during such
period by the Partnership,

(ii) all cash expenditures (including capital expenditures) made by the
Partnership during such period,

(iii) investments in any entity (including loans made thereto) to the extent
that such investments are permitted under this Agreement and are not otherwise
described in clauses (b)(i) or (ii), and

(iv) the amount of any increase in reserves established during such period which
the General Partner determines is necessary or appropriate in its sole and
absolute discretion (including any reserves that may be necessary or appropriate
to account for distributions required with respect to Partnership Interests
having a preference over other classes of Partnership Interests);

(c) with any other adjustments as determined by the General Partner, in its sole
and absolute discretion.

Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.

 

3



--------------------------------------------------------------------------------

“BBA Rules” means the partnership tax audit rules enacted under the Bipartisan
Budget Act of 2015 and all effective Regulations and other guidance issued
thereunder or with respect thereto.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for U.S. federal income tax purposes as of such date.
A Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with U.S. federal income tax
accounting principles.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, NY are authorized or required by law to close.

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The initial Capital Account balance for each Partner who is a Partner
on the date hereof shall be the amount set forth opposite such Partner’s name on
the Partner Registry.

“Capital Account Limitation” has the meaning set forth in Section 4.7.B.

“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and
(ii) with respect to any other Partnership property, the adjusted basis of such
property for U.S. federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

“Charter” means the Articles of Incorporation of the Parent, as amended or
restated from time to time, as filed with the Maryland State Department of
Assessments and Taxation.

“Class A” has the meaning set forth in Section 5.1.C.

 

4



--------------------------------------------------------------------------------

“Class A Common Unit” means any Partnership Unit that is not specifically
designated by the General Partner as being of another specified class of
Partnership Units.

“Class A Common Unit Distribution” has the meaning set forth in Section 4.6.A.

“Class A Common Unit Economic Balance” has the meaning set forth in
Section 6.1.E.

“Class A Common Unit Transaction” has the meaning set forth in Section 4.7.F.

“Class A-2 Common Unit” means a Partnership Unit that is specifically designated
by the General Partner as being a Class A-2 Common Unit.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose (i) any Limited Partner Interests held by the
General Partner, (ii) any Person of which the General Partner directly or
indirectly owns or controls more than fifty percent (50%) of the voting
interests and (iii) any Person directly or indirectly owning or controlling more
than fifty percent (50%) of the outstanding voting interests of the General
Partner) holding Partnership Interests representing more than fifty percent
(50%) of the aggregate Percentage Interests of the Class A Common Units and the
Class A-2 Common Units of all Limited Partners which are not excluded pursuant
to (i), (ii) and (iii) above.

“Constituent Person” has the meaning set forth in Section 4.7.F.

“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

“Contributors” means Wellington V V M, LLC, a Delaware limited liability
company, and Copans V V M, LLC, a Delaware limited liability company.

“Conversion Date” has the meaning set forth in Section 4.7.B.

“Conversion Factor” means 1.0; provided, however, that, if the Parent
(i) declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares and does not
make corresponding distributions on Class A Common Units and Class A-2 Common
Units in their respective classes of Partnership Units, (ii) subdivides its
outstanding Shares, or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the

 

5



--------------------------------------------------------------------------------

numerator of which shall be the number of Shares issued and outstanding on the
record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time) and the denominator of which shall be
the actual number of Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination; and provided further that in the event that an entity other than an
Affiliate of the Parent shall become General Partner pursuant to any merger,
consolidation or combination of the General Partner or the Parent with or into
another entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by the number of shares of the Successor
Entity into which one Share is converted pursuant to such merger, consolidation
or combination, determined as of the date of such merger, consolidation or
combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event giving rise thereto, it being intended that
(x) adjustments to the Conversion Factor are to be made to avoid unintended
dilution or anti-dilution as a result of transactions in which Shares are
issued, redeemed or exchanged without a corresponding issuance, redemption or
exchange of Partnership Units and (y) if a Specified Redemption Date shall fall
between the record date and the effective date of any event of the type
described above, that the Conversion Factor applicable to such redemption shall
be adjusted to take into account such event.

“Conversion Notice” has the meaning set forth in Section 4.7.B.

“Conversion Right” has the meaning set forth in Section 4.7.A.

“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

“Current Quarter” means, as of any date, the most recently completed calendar
quarter prior to such date for which the General Partner has declared a record
date for the payment of dividends in respect of Shares.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

“Depreciation” means, for each Fiscal Year, an amount equal to the U.S. federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the U.S. federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

6



--------------------------------------------------------------------------------

“Distribution Period” has the meaning set forth in Section 5.1.C.

“Dividend Equivalent” for any quarter as to any Partner means the amount of
distributions such Partner would have received for the quarter in respect of
Shares if such Partner owned the number of Shares equal to the product obtained
by multiplying the number of such Partner’s Partnership Units by the Conversion
Factor for the Partnership Record Date pertaining to such quarter; provided,
however, that for purposes of determining any Partner’s Dividend Equivalent for
any period for which the General Partner pays a dividend in respect of Shares in
which holders of Shares have an option to elect to receive such dividend in cash
or additional Shares (other than pursuant to a dividend reinvestment program),
the amount of distributions such Partner shall be deemed to have received with
respect to such dividend (if such Partner owned the specified number of Shares)
shall be equal to the product obtained by multiplying (i) the specified number
of Shares deemed to be owned by such Partner by (ii) the quotient obtained by
dividing (a) the aggregate amount of cash dividends paid by the General Partner
to all holders of Shares for such quarter by (b) the aggregate number of Shares
outstanding as of the close of business on the record date for such dividend,
and the Conversion Factor shall be adjusted in connection with such dividend in
the manner provided in the definition thereof.

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.

“Equity Incentive Plan” means any equity incentive or equity compensation plan
hereafter adopted by the Partnership or the Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

“Forced Conversion” has the meaning set forth in Section 4.7.C.

“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the Parent or any wholly owned subsidiary of the
Parent.

“General Partner” means initially STAR REIT and any Person who becomes a
substitute General Partner as provided herein, and any of their successors as
General Partner.

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. The General Partner will not be required to make a Capital Contribution
to the Partnership in exchange for the General Partner Interest. A General
Partner Interest may be expressed as a number of Partnership Units.

 

7



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) a Limited Partner or (C) a director or
officer of the Partnership, the General Partner and (ii) such other Persons
(including Affiliates of the General Partner, a Limited Partner or the
Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.

“Initial General Partner” has the meaning set forth in the recitals hereto.

“Initial Agreement” has the meaning set forth in the recitals hereto.

“Initial Limited Partner” means Steadfast Income Advisor, LLC f/k/a Steadfast
Secure Income Advisor, LLC and any permitted transferee of its Limited
Partnership Interests.

 

8



--------------------------------------------------------------------------------

“Initial General Partner” has the meaning set forth in the recitals hereto.

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1.

“Liquidating Gains” has the meaning set forth in Section 6.1.E.

“Liquidator” has the meaning set forth in Section 13.2.A.

“LTIP Units” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section 4.6
and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth in the Partner
Registry, as it may be amended or restated from time to time.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“LV Safe Harbor” “LV Safe Harbor Election” and “LV Safe Harbor Interest” each
has the meaning set forth in Section 10.2.B.

“National Securities Exchange” means the New York Stock Exchange, the NYSE
American LLC, the NASDAQ Stock Market or any successor to any of the foregoing.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.

 

9



--------------------------------------------------------------------------------

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Equity Incentive Plan, or (ii) any Debt issued by the
Parent that provides any of the rights described in clause (i).

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

“Offering” means the public offering of Shares pursuant to a Registration
Statement.

“OP Mergers” has the meaning set forth in the recitals hereto.

“Operating Entity” has the meaning set forth in Section 7.4.F.

“Parent” means STAR REIT.

“Parent Payments” has the meaning set forth in Section 15.14.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

10



--------------------------------------------------------------------------------

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

“Partnership” has the meaning set forth in the recitals hereto.

“Partnership Interest” means a Limited Partner Interest, a General Partner
Interest or LTIP Units, and includes any and all benefits to which the holder of
such a partnership interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1, which record date shall be the same as the record date established
by the Parent for a distribution to its stockholders of some or all of its
portion of such distribution, or (ii) if applicable, for determining the
Partners entitled to vote on or Consent to any proposed action for which the
Consent or approval of the Partners is sought pursuant to Section 14.2.

“Partnership Redemption Price” has the meaning set forth in Section 8.6.G.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Common Units, Class A-2 Common Units, LTIP Units and any other classes
or series of Partnership Units established after the date hereof. The number of
Partnership Units outstanding and the Percentage Interests in the Partnership
represented by such Partnership Units are set forth in the Partner Registry.

“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding.

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

“Publicly Traded” means listed or admitted to trading on any National Securities
Exchange or over-the-counter market.

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Qualified REIT Subsidiary thereof in
connection with the incurrence of Funding Debt; (iii) equity interests in
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned

 

11



--------------------------------------------------------------------------------

grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the Parent or any wholly
owned Subsidiary thereof or pending contribution to the Partnership; and
(vi) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of the Partnership and its Subsidiaries.

“Qualified REIT Subsidiaries” means any Subsidiary of the Parent that is a
“qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized either as ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

“Redeeming Partner” has the meaning set forth in Section 8.6.A.

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion. A
Redeeming Partner shall have no right, without the General Partner’s consent, in
its sole and absolute discretion, to receive the Redemption Amount in the form
of the Shares Amount.

“Redemption Right” has the meaning set forth in Section 8.6.A.

“Registration Statement” means a Registration Statement relating to an Offering
filed by the General Partner with the Securities and Exchange Commission, and
any amendments thereto at any time made.

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

“REIT Requirements” has the meaning set forth in Section 5.1.A.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.

 

12



--------------------------------------------------------------------------------

“Safe Harbor” has the meaning set forth in Section 11.6.F.

“Securities Act” means the Securities Act of 1933, as amended.

“Section 704(c) Value” of any Contributed Property or Adjusted Property means
the fair market value of such property at the time of contribution or
adjustment, as the case may be, as determined by the General Partner using such
reasonable method of valuation as it may adopt; provided, however, subject to
Exhibit B, the General Partner shall, in its sole and absolute discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate of
the Section 704(c) Value of Contributed Properties or Adjusted Properties in a
single or integrated transaction among each separate property on a basis
proportional to its fair market values.

“Share” means a share of common stock (or other comparable equity interest) of
the Parent (or the Successor Entity, as the case may be). Shares may be issued
in one or more classes or series in accordance with the terms of the Charter.
Shares issued in lieu of the Cash Amount by the Partnership or the Parent may be
either registered or unregistered Shares at the option of the Parent. If there
is more than one class or series of Shares, the term “Shares” shall, as the
context requires, be deemed to refer to the class or series of Shares that
corresponds to the class or series of Partnership Interests for which the
reference to Shares is made. When used with reference to Class A Common Units
and Class A-2 Common Units, the term “Shares” refers to shares of common stock
(or other comparable equity interest) of the Parent.

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, however, that, if the Parent issues to holders of
Shares securities, rights, options, warrants or convertible or exchangeable
securities entitling such holders to subscribe for or purchase Shares or any
other securities or property (collectively, the “rights”), then the Shares
Amount shall also include such rights that a holder of that number of Shares
would be entitled to receive unless the Partnership issues corresponding rights
to holders of Partnership Units.

“Special Fees” means fees or expenses that are required or intended to be borne
entirely or disproportionately by one or more particular Classes of OP Units,
including but not limited to, selling commissions, dealer manager fees and
distribution and shareholder servicing fees.

“Special Limited Partner” means Steadfast Apartment Advisor III, LLC, a Delaware
limited liability company, and any Person who becomes a substitute Special
Limited Partner as provided herein, and any of their successors as Special
Limited Partner.

“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption.

“STAR Merger” has the meaning set forth in the recitals hereto.

“STAR III Merger” has the meaning set forth in the recitals hereto.

“STAR REIT” has the meaning set forth in the recitals hereto.

 

13



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Termination Transaction” has the meaning set forth in Section 11.2.B.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to one Share of a class of outstanding Shares of the
Parent that are Publicly Traded, the average of the daily market price for the
ten consecutive trading days immediately preceding the date with respect to
which value must be determined. The market price for each such trading day shall
be: (i) if the Shares are listed or admitted to trading on any National
Securities Exchange, the closing price, regular way, on such day or, if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day; (ii) if the Shares are not listed or admitted to trading on any
National Securities Exchange, the last reported sale price on such day or, if no
such sale price takes place on such date, the average of the closing bid and
asked prices on such day, as reported by a reliable quotation source designated
by the General Partner; (iii) if the Shares are not listed or admitted to
trading on any National Securities Exchange and no such last reported sale price
or closing bid and asked prices are available, the average of the reported high
bid and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than thirty (30) days prior to the date in
question) for which prices have been so reported; or (iv) if the Shares are not
listed or admitted to trading on any National Securities Exchange and no such
last reported sale price or closing bid and asked prices are available during
the immediately-preceding thirty (30) day period, the Value of a Share as
determined by the board of directors of the Parent in its reasonable discretion.
If the outstanding Shares of the Parent are Publicly Traded and the

 

14



--------------------------------------------------------------------------------

Shares Amount includes, in addition to the Shares, rights or interests that a
holder of Shares has received or would be entitled to receive, then the Value of
such rights shall be determined by the Parent acting in good faith on the basis
of such quotations and other information as it considers, in its reasonable
judgment, appropriate. If the Shares of the Parent are not Publicly Traded, the
Value of the Shares Amount per Partnership Unit tendered for redemption (which
will be the Cash Amount per Partnership Unit offered for redemption payable
pursuant to Section 8.6.A) means the amount that a holder of one Partnership
Unit would receive if each of the assets of the Partnership were to be sold for
its fair market value on the Specified Redemption Date, the Partnership were to
pay all of its outstanding liabilities, and the remaining proceeds were to be
distributed to the Partners in accordance with the terms of this Agreement. Such
Value shall be determined by the General Partner, acting in good faith and based
upon a commercially reasonable estimate of the amount that would be realized by
the Partnership if each asset of the Partnership (and each asset of each
partnership, limited liability company, trust, joint venture or other entity in
which the Partnership owns a direct or indirect interest) were sold to an
unrelated purchaser in an arm’s-length transaction where neither the purchaser
nor the seller were under economic compulsion to enter into the transaction
(without regard to any discount in value as a result of the Partnership’s
minority interest in any property or any illiquidity of the Partnership’s
interest in any property).

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1 Organization

A. Organization, Status and Rights. The Partnership is a limited partnership
organized pursuant to the provisions of the Act. The Partners hereby confirm and
agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

B. Qualification of Partnership. The Partners (i) agree that if the laws of any
jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.

 

15



--------------------------------------------------------------------------------

C. Representations. Each Partner represents and warrants that such Partner is
duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.

Section 2.2 Name

The name of the Partnership is Steadfast Apartment REIT Operating Partnership,
L.Pf. The Partnership’s business may be conducted under any other name or names
deemed advisable by the General Partner, including the name of any of the
General Partner or any Affiliate thereof. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Limited Partners of such change in the next
regular communication to the Limited Partners.

Section 2.3 Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
is located at Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808 and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office is Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808. The principal office
of the Partnership is 4343 Von Karman Avenue, Suite 300, Newport Beach,
California 92660, or shall be such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

Section 2.4 Term

The term of the Partnership commenced on July 6, 2009, and shall continue until
dissolved pursuant to the provisions of Article XIII or as otherwise provided by
law.

Section 2.5 Partnership Interests as Securities

All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction.

 

16



--------------------------------------------------------------------------------

Section 2.6 Certificates Describing Partnership Units

The General Partner shall have the authority to issue certificates evidencing
the Limited Partnership Interests in accordance with Section 17-702(b) of the
Act. Any such certificate (i) shall be in form and substance as approved by the
General Partner, (ii) shall not be negotiable and (iii) shall bear a legend to
the following effect:

THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF STEADFAST APARTMENT REIT
OPERATING PARTNERSHIP, L.P., AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO
TIME AND (B) ANY APPLICABLE FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

ARTICLE III

PURPOSE

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is:
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the Parent at all times to be classified as a REIT, unless the Parent,
in its sole and absolute discretion, has chosen to cease to qualify as a REIT or
has chosen not to attempt to qualify as a REIT for any reason or reasons whether
or not related to the business conducted by the Partnership. In connection with
the foregoing, and without limiting the Parent’s right, in its sole and absolute
discretion, to cease qualifying as a REIT, the Partners acknowledge that the
status of the Parent as a REIT inures to the benefit of all the Partners and not
solely to the Parent or its Affiliates.

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Parent to qualify or
continue to qualify as a REIT (unless the Parent has decided to terminate or
revoke its election to be taxed as a REIT), (ii) could subject the Parent to any
taxes under Sections 857 or 4981 of the Code, or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
Parent and the General Partner or their securities, unless such action (or
inaction) shall have been specifically consented to by the Parent and the
General Partner in writing.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

Section 4.1 Capital Contributions of the Partners

A. Capital Contributions. Prior to or concurrently with the execution of this
Agreement, the Partners have made or are deemed to have made the Capital
Contributions as set forth in the Partner Registry. On the date hereof, the
Partners own Partnership Units in the amounts set forth in the Partner Registry
and have Percentage Interests in the Partnership as set forth in the Partner
Registry. The number of Partnership Units and Percentage Interest shall be
adjusted in the Partner Registry from time to time by the General Partner to the
extent necessary to reflect accurately exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest in accordance with the terms
of this Agreement.

B. General Partnership Interest. Except for any Partnership Units designated as
Limited Partner Interests by the General Partner, the Partnership Units held by
the General Partner shall be the General Partner Interest of the General
Partner.

C. Except as provided in Sections 7.5, 10.5, and 13.3, the Partners shall have
no obligation to make any additional Capital Contributions or provide any
additional funding to the Partnership (whether in the form of loans, repayments
of loans or otherwise). Except as otherwise set forth in Section 13.3, no
Partner shall have any obligation to restore any deficit that may exist in its
Capital Account, either upon a liquidation of the Partnership or otherwise.

Section 4.2 Issuances of Partnership Interests

A. General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Partnership or any of its Subsidiaries)
Partnership Units or other Partnership Interests in one or more classes, or in
one or more series of any of such classes, with such designations, preferences
and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to one or more other classes
of Partnership Interests, all as shall be determined, subject to applicable
Delaware law, by the General Partner in its sole and absolute discretion,
including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or Consent of the Limited Partners, and
(v) the consideration, if any, to be received by the Partnership; provided,
however, that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner unless (a) the Partnership Interests are issued in
connection with the grant, award or

 

18



--------------------------------------------------------------------------------

issuance of Shares or other equity interests in the General Partner (including a
transaction described in Section 7.4.F) having designations, preferences and
other rights such that the economic interests attributable to such Shares or
other equity interests are substantially similar to the designations,
preferences and other rights (except voting rights) of the Partnership Interests
issued to the General Partner in accordance with this Section 4.2.A, and the
General Partner contributes to the Partnership the proceeds (if any) from the
issuance of Shares or equity received by the General Partner as required
pursuant to Section 7.5.D, (b) the General Partner makes an additional Capital
Contribution to the Partnership, or (c) the additional Partnership Interests are
issued to all Partners holding Partnership Interests in the same class in
proportion to their respective Percentage Interests in such class. If the
Partnership issues Partnership Interests pursuant to this Section 4.2.A, the
General Partner shall make such revisions to this Agreement (including but not
limited to the revisions described in Section 5.4, Section 6.2 and Section 8.6)
as it deems necessary to reflect the issuance of such Partnership Interests. The
designation of any newly issued class or series of Partnership Interests may
provide a formula for treating such Partnership Interests solely for purposes of
voting on or consenting to any matter that requires the vote or Consent of the
Limited Partners as set forth in one or more of Sections 7.1, 7.5.A, 7.11,
13.1(i), 13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this Agreement as the
equivalent of a specified number (including any fraction thereof) of Class A
Common Units. Nothing in this Agreement shall prohibit the General Partner from
issuing Partnership Units for less than fair market value if the General Partner
concludes in good faith that such issuance is in the best interests of the
Partnership.

B. Classes of Partnership Units. The Partnership shall have three authorized
classes of Partnership Units, entitled “Class A Common Units,” “Class A-2 Common
Units,” and “LTIP Units,” and, thereafter, such additional classes of
Partnership Units as may be created by the General Partner pursuant to
Section 4.2.A and this Section 4.2.B. Class A Common Units, Class A-2 Common
Units, or a class of Partnership Interests created pursuant to Section 4.2.A or
this Section 4.2.B, at the election of the General Partner, in its sole and
absolute discretion, may be issued to newly admitted Partners in exchange for
the contribution by such Partners of cash, real estate partnership interests,
stock, notes or other assets or consideration; provided, however, that any
Partnership Unit that is not specifically designated by the General Partner as
being of a particular class shall be deemed to be a Class A Common Unit. The
issuance and terms of any LTIP Units shall be in accordance with Section 4.6.

Section 4.3 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

Section 4.4 Other Contribution Provisions

A. General. If any Partner is admitted to the Partnership and is given a Capital
Account with an initial balance greater than zero in exchange for services
rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner (and set forth in the Partner Registry) as
if the Partnership had compensated such Partner in cash, and the Partner had
made a Capital Contribution of such cash to the capital of the Partnership. The
Partnership shall be entitled to deduct and withhold taxes with respect to any
such transaction and the recipient Partner shall indemnify and hold harmless the
Partnership from any such taxes.

 

19



--------------------------------------------------------------------------------

B. Mergers. To the extent the Partnership acquires any property (or an indirect
interest therein) by the merger of any other Person into the Partnership or with
or into a Subsidiary of the Partnership, Persons who receive Partnership
Interests in exchange for their interest in the Person merging into the
Partnership or with or into a Subsidiary of the Partnership shall be deemed to
have been admitted as Additional Limited Partners pursuant to Section 12.2 and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement (or if not so provided, as determined by the General Partner in
its sole and absolute discretion) and as set forth in the Partner Registry.

Section 4.5 No Interest on Capital

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

Section 4.6 LTIP Units

A. Issuance of LTIP Units. The General Partner may from time to time, for such
consideration as the General Partner may determine to be appropriate, issue LTIP
Units to Persons who provide services to the Partnership or the General Partner
and admit such Persons as Limited Partners. Subject to the following provisions
of this Section 4.6 and the special provisions of Sections 4.7 and 6.1.E, LTIP
Units shall be treated as Class A Common Units, with all of the rights,
privileges and obligations attendant thereto. For purposes of computing the
Partners’ Percentage Interests, holders of LTIP Units shall be treated as
Class A Common Unit holders and LTIP Units shall be treated as Class A Common
Units. In particular, the Partnership shall maintain at all times a one-to-one
correspondence between LTIP Units and Class A Common Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures:

(i) If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Class A Common
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Class A Common Units in
Partnership Units, (B) the Partnership subdivides the outstanding Class A Common
Units into a greater number of units or combines the outstanding Class A Common
Units into a smaller number of units, or (C) the Partnership issues any
Partnership Units in exchange for its outstanding Class A Common Units by way of
a reclassification or recapitalization of its Class A Common Units. If more than
one Adjustment Event occurs, the adjustment to the LTIP Units need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously. For the avoidance of
doubt, the following shall not be Adjustment Events: (x) the issuance of
Partnership Units in a financing, reorganization, acquisition or other similar
business Class A Common Unit Transaction, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan or (z) the issuance of any Partnership Units to the General
Partner or any other Person in respect of a Capital Contribution to the
Partnership. If the Partnership takes

 

20



--------------------------------------------------------------------------------

an action affecting the Class A Common Units other than actions specifically
described above as “Adjustment Events” and in the opinion of the General Partner
such action would require an adjustment to the LTIP Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the LTIP Units, to the extent permitted by law
and by any Equity Incentive Plan, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units, as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after filing of such certificate, the Partnership shall mail a notice to each
LTIP Unitholder setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment; and

(ii) The LTIP Unitholders shall, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Class A Common Unit (the “Class A Common Unit Distribution”), paid to holders of
Class A Common Units on such Partnership Record Date established by the General
Partner with respect to such distribution. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Class A Common Units, unless equal distributions have been
or contemporaneously are authorized, declared and paid on the LTIP Units.

B. Priority. Subject to the provisions of this Section 4.6 and the special
provisions of Sections 4.7 and 5.1.E, the LTIP Units shall rank pari passu with
the Class A Common Units as to the payment of regular and special periodic or
other distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units which by its terms specifies that it shall rank junior to, on a parity
with, or senior to the Class A Common Units shall also rank junior to, or pari
passu with, or senior to, as the case may be, the LTIP Units. Subject to the
terms of any Vesting Agreement, an LTIP Unitholder shall be entitled to transfer
his or her LTIP Units to the same extent, and subject to the same restrictions
as holders of Class A Common Units are entitled to transfer their Class A Common
Units pursuant to Article XI.

C. Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i) Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Equity Incentive Plan, if applicable. LTIP Units
that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units;” all other LTIP Units shall be treated as “Unvested LTIP
Units.”

(ii) Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price or some other forfeiture of any LTIP Units, then if
the Partnership or the General Partner exercises such

 

21



--------------------------------------------------------------------------------

right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose.
Unless otherwise specified in the Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all of his or her LTIP Units
shall be reduced (after taking into account any reductions required as a result
of distributions payable in accordance with the preceding sentence) by the
amount, if any, by which it exceeds the target balance contemplated by
Section 6.1.E, calculated with respect to the LTIP Unitholder’s remaining LTIP
Units, if any.

(iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.1.E.

(iv) Redemption. The Redemption Right provided to the holders of Class A Common
Units under Section 8.6 shall not apply with respect to LTIP Units unless and
until they are converted to Class A Common Units as provided in clause (v) below
and Section 4.7.

(v) Conversion to Class A Common Units. Vested LTIP Units are eligible to be
converted into Class A Common Units in accordance with Section 4.7.

D. Voting. LTIP Unitholders shall (a) have the same voting rights as the Limited
Partners, with the LTIP Units voting as a single class with the Class A Common
Units and having one vote per LTIP Unit; and (b) have the additional voting
rights that are expressly set forth below. So long as any LTIP Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of a majority of the LTIP Units outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
amend, alter or repeal, whether by merger, consolidation or otherwise, the
provisions of this Agreement applicable to LTIP Units so as to materially and
adversely affect any right, privilege or voting power of the LTIP Units or the
LTIP Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
all of Class A Common Units (including the Class A Common Units held by the
General Partner); but subject, in any event, to the following provisions:

(i) With respect to any Class A Common Unit Transaction (as defined in
Section 4.7.F), so long as the LTIP Units are treated in accordance with
Section 4.7.F, the consummation of such Class A Common Unit Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

(ii) Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest in accordance with the terms of this Agreement,
including, without limitation, additional Class A Common Units or LTIP Units,
whether ranking senior to, junior to, or on a parity with the LTIP Units with
respect to distributions and the distribution of assets upon liquidation,
dissolution or winding up, shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the LTIP Units
or the LTIP Unitholders as such.

 

22



--------------------------------------------------------------------------------

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Common Units.

Section 4.7 Conversion of LTIP Units.

A. Conversion Right. An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Class A Common Units; provided, however, that a
holder may not exercise the Conversion Right for less than one thousand (1,000)
Vested LTIP Units or, if such holder holds less than one thousand Vested LTIP
Units, all of the Vested LTIP Units held by such holder. LTIP Unitholders shall
not have the right to convert Unvested LTIP Units into Class A Common Units
until they become Vested LTIP Units; provided, however, that when an LTIP
Unitholder is notified of the expected occurrence of an event that will cause
his or her Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder
may give the Partnership a Conversion Notice conditioned upon and effective as
of the time of vesting and such Conversion Notice, unless subsequently revoked
by the LTIP Unitholder, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Class A Common Units. In all cases, the
conversion of any LTIP Units into Class A Common Units shall be subject to the
conditions and procedures set forth in this Section 4.7.

B. Exercise by an LTIP Unitholder. A holder of Vested LTIP Units may convert
such LTIP Units into an equal number of fully paid and non-assessable Class A
Common Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6. Notwithstanding the foregoing, in no event may a holder of Vested
LTIP Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Limited Partner, to the extent attributable to
its ownership of LTIP Units, divided by (y) the Class A Common Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”). In order to exercise his or her Conversion Right,
an LTIP Unitholder shall deliver a notice (a “Conversion Notice”) in the form
attached as Exhibit E to this Agreement to the Partnership (with a copy to the
General Partner) not less than ten nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the General Partner has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Common Unit Transaction (as defined in
Section 4.7.F) at least 30 days prior to the effective date of such Class A
Common Unit Transaction, then LTIP Unitholders shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth day after such notice from
the General Partner of a Class A Common Unit Transaction or (y) the third
business day immediately preceding the effective date of such Class A Common
Unit Transaction. A Conversion Notice shall be provided in the manner provided
in Section 15.1. Each LTIP Unitholder covenants and agrees with the Partnership
that all Vested LTIP Units to be converted pursuant to this Section 4.7.B shall
be free and clear of all liens and encumbrances. Notwithstanding anything herein
to the contrary, a holder of LTIP Units may deliver a Notice of Redemption
pursuant to Section 8.6 relating to those Class A Common Units that will be
issued to such holder upon conversion of such LTIP Units into Class A Common
Units in advance of the Conversion Date; provided, however, that the redemption
of such Class A Common Units by the Partnership shall in no event take place
until after the Conversion Date. For clarity, it is noted that the objective of
this paragraph is to put an LTIP Unitholder in a position where, if he or she so
wishes, the Class A Common Units into which his

 

23



--------------------------------------------------------------------------------

or her Vested LTIP Units will be converted can be redeemed by the Partnership
simultaneously with such conversion, with the further consequence that, if the
General Partner elects to cause the General Partner to assume and perform the
Partnership’s redemption obligation with respect to such Class A Common Units
under Section 8.6 by delivering to such holder Shares rather than cash, then
such holder can have such Shares issued to him or her simultaneously with the
conversion of his or her Vested LTIP Units into Class A Common Units. The
General Partner and LTIP Unitholder shall reasonably cooperate with each other
to coordinate the timing of the events described in the foregoing sentence.

C. Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by an LTIP
Unitholder to be converted (a “Forced Conversion”) into an equal number of
Class A Common Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6; provided, however, that the Partnership may not cause Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 4.7.B. In
order to exercise its right of Forced Conversion, the Partnership shall deliver
a notice (a “Forced Conversion Notice”) in the form attached as Exhibit F to
this Agreement to the applicable LTIP Unitholder not less than ten nor more than
60 days prior to the Conversion Date specified in such Forced Conversion Notice.
A Forced Conversion Notice shall be provided in the manner provided in
Section 15.1.

D. Completion of Conversion. A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Partnership has given a
Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of Class A Common Units issuable upon such
conversion. After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such LTIP Unitholder, upon his or her written request, a
certificate of the General Partner certifying the number of Class A Common Units
and remaining LTIP Units, if any, held by such person immediately after such
conversion. The Assignee of any Limited Partner pursuant to Article XI may
exercise the rights of such Limited Partner pursuant to this Section 4.7 and
such Limited Partner shall be bound by the exercise of such rights by the
Assignee.

E. Impact of Conversions for Purposes of Section 6.1.E. For purposes of making
future allocations under Section 6.1.E and applying the Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Common Unit Economic Balance.

F. Class A Common Unit Transactions. If the Partnership or the General Partner
shall be a party to any Class A Common Unit Transaction, as defined below
(including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Class A Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any Class A Common Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Class A
Common Units shall be exchanged for or converted into the right, or the holders
of such Class A Common Units shall

 

24



--------------------------------------------------------------------------------

otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a
“Class A Common Unit Transaction”), then the General Partner shall, immediately
prior to the Class A Common Unit Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Class A Common Unit Transaction or that would occur in connection with
the Class A Common Unit Transaction if the assets of the Partnership were sold
at the Class A Common Unit Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Class A Common Unit Transaction (in
which case the Conversion Date shall be the effective date of the Class A Common
Unit Transaction). In anticipation of such Forced Conversion and the
consummation of the Class A Common Unit Transaction, the Partnership shall use
commercially reasonable efforts to cause each LTIP Unitholder to be afforded the
right to receive in connection with such Class A Common Unit Transaction in
consideration for the Class A Common Units into which his or her LTIP Units will
be converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Class A Common
Unit Transaction by a holder of the same number of Class A Common Units,
assuming such holder of Class A Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Class A Common Units have the opportunity to elect the
form or type of consideration to be received upon consummation of the Class A
Common Unit Transaction, prior to such Class A Common Unit Transaction the
General Partner shall give prompt written notice to each LTIP Unitholder of such
election, and shall use commercially reasonable efforts to afford the LTIP
Unitholders the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Class A Common Units in connection with such Class A
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by him or her (or by any of his or her transferees) the same kind
and amount of consideration that a holder of a Class A Common Unit would receive
if such Class A Common Unit holder failed to make such an election. Subject to
the rights of the Partnership and the General Partner under any Vesting
Agreement and any Equity Incentive Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Class A Common Unit Transaction to
be consistent with the provisions of this Section 4.7.F and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any LTIP Unitholders whose LTIP Units will not be converted into
Class A Common Units in connection with the Class A Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Class A Common Unit Transaction to convert their LTIP
Units into securities as comparable as reasonably possible under the
circumstances to the Class A Common Units and (ii) preserve as far as reasonably
possible under the circumstances the distribution, special allocation,
conversion, and other rights set forth in this Agreement for the benefit of the
LTIP Unitholders.

 

25



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions

A. General. Except as otherwise provided herein, the General Partner shall cause
the Partnership to distribute, at such times and in such amounts as the General
Partner shall determine (each a “Distribution Date”), Available Cash to the
Partners pro rata among the Partners in proportion to such Partners’ respective
Percentage Interests in the Partnership (treating the Class A Common Units and
Class A-2 Common Units as the same class of Units for this purpose). The amount
and frequency of distributions of any cash other than Available Cash shall be
determined by the General Partner in its sole discretion and, if distributed,
such cash shall be distributed to the Partners in accordance with this
Section 5.1.A. If a new or existing Partner acquires an additional Partnership
Interest in exchange for a Capital Contribution on any date other than a
Partnership Record Date, the cash distribution attributable to such additional
Partnership Interest for the Partnership Record Date following the issuance of
such additional Partnership Interest shall be reduced in the proportion that the
number of days that such additional Partnership Interest is held by such Partner
bears to the number of days between such Partnership Record Date and the
immediately preceding Partnership Record Date.

B. Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution of Available Cash with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution with respect to a Share for which such Partnership Unit has been
redeemed or exchanged. Unless otherwise expressly provided for herein, or in the
terms established for a new class or series of Partnership Interests created in
accordance with Article IV hereof, no Partnership Interest shall be entitled to
a distribution in preference to any other Partnership Interest. The General
Partner shall make such reasonable efforts, as determined by it in its sole and
absolute discretion and consistent with the qualification of the Parent as a
REIT, to distribute Available Cash to the Parent in an amount sufficient to
enable the Parent to make distributions to its stockholders that will enable the
Parent to (1) satisfy the requirements for qualification as a REIT under the
Code and the Regulations (the “REIT Requirements”), and (2) avoid any U.S.
federal income or excise tax liability.

C. Method. (i) Each holder of Partnership Interests that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of Partnership Interests (and, within such
class, pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date); and

(ii) To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i), with
respect to Partnership Interests that are not entitled to any preference in
distribution or with respect to which distributions are not limited to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).

 

26



--------------------------------------------------------------------------------

D. Distributions With Respect to LTIP Units. In accordance with Section 4.6.A,
LTIP Unitholders shall be entitled to receive distributions in an amount per
LTIP Unit equal to the Class A Common Unit Distribution; provided, however, that
the General Partner may in its sole discretion adjust distributions made
pursuant to this Article V or Section 13.2A as it deems necessary to ensure that
the amount distributed to each LTIP Unit does not exceed the amount attributable
to items of Partnership income or gain realized after the date such LTIP Unit
was issued by the Partnership. The intent of the foregoing sentence is to ensure
that all LTIP Units qualify as “profits interests” under Revenue Procedure
93-27,1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001), and this Section 5.1 shall be interpreted and applied
consistently therewith; provided, however, that neither the General Partner nor
the Partnership shall have liability to a recipient of LTIP Units under any
circumstances as a result of such LTIP Unit not so qualifying. The General
Partner at its discretion may amend this Section 5.1. to ensure that any LTIP
Units will qualify as “profits interests” under Revenue Procedure 9327,19932
C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August
3, 2001) (and any other similar rulings or regulations that may be in effect at
such time).

E. Special Fees. If the Partnership directly or indirectly incurs Special Fees,
(i) cash available for distribution under this Section 5.1 shall be increased by
the Special Fees to the extent that cash available for distribution was
previously reduced by such fees; and (ii) the amounts otherwise distributable
among the Classes of OP Units shall then be reduced to reflect their appropriate
shares of the Special Fees. For example, if the Partnership has Available Cash
of $1,000 after taking into account a distribution and shareholder servicing fee
of $200 that is required to be borne entirely by the Partners holding Class A-2
Common Units, Available Cash shall be increased to $1,200 for purposes of this
Section 5.1 and the amounts otherwise distributable to the Class A-2 Common
Units under this Section 5.1 shall be reduced by $200.

Section 5.2 Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

Section 5.3 Distributions Upon Liquidation

Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

Section 5.4 Revisions to Reflect Issuance of Partnership Interests

If the Partnership issues Partnership Interests pursuant to Article IV, the
General Partner shall make such revisions to this Article V and the Partner
Registry in the books and records of the Partnership as it deems necessary to
reflect the issuance of such additional Partnership Interests without the
consent or approval of any other Partner.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS

Section 6.1 Allocations for Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Income shall be allocated:

(1) first, to the General Partner until the cumulative Net Income allocated
under this clause (1) equals the cumulative Net Losses allocated to the General
Partner under Section 6.1.B(4);

(2) second, to the holders of any Partnership Interests that are entitled to any
preference upon liquidation until the cumulative Net Income allocated under this
clause (3) equals the cumulative Net Losses allocated to such Partners under
Section 6.1.B(3);

(3) third, to the holders of any Partnership Interests that are entitled to any
preference in distribution (excluding for the avoidance of doubt any preference
with respect to liquidating distributions described in the preceding clause (2))
in accordance with the rights of any such class of Partnership Interests until
each such Partnership Interest has been allocated, on a cumulative basis
pursuant to this clause (3), Net Income equal to the amount of distributions
payable that are attributable to the preference of such class of Partnership
Interests whether or not paid (and, within such class, pro rata in proportion to
the respective Percentage Interests as of the last day of the period for which
such allocation is being made); and

(4) finally, with respect to Partnership Interests that are not entitled to any
preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Losses shall be allocated:

(1) first, to the holders of Partnership Interests, in proportion to, and to the
extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(4) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of
Section 5.1.B and (b) Net Losses allocated under this clause (1);

 

28



--------------------------------------------------------------------------------

(2) second, with respect to classes of Partnership Interests that are not
entitled to any preference in distribution upon liquidation, pro rata to each
such class in accordance with the terms of such class (and, within such class,
pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is being made); provided, however, that
Net Losses shall not be allocated to any Partner pursuant to this
Section 6.1.B(2) to the extent that such allocation would cause such Partner to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (i) by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.3 and (ii) in the case of a Partner who also holds
classes of Partnership Interests that are entitled to any preferences in
distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation) at the end of such taxable year (or portion thereof);

(3) third, with respect to classes of Partnership Interests that are entitled to
any preference in distribution upon liquidation, in reverse order of the
priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Losses shall not be allocated to any Partner pursuant to this Section 6.1.B(3)
to the extent that such allocation would cause such Partner to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in each case by not including in the Partners’ Adjusted
Capital Accounts any amount that a Partner is obligated to contribute to the
Partnership with respect to any deficit in its Capital Account pursuant to
Section 13.3) at the end of such taxable year (or portion thereof); and

(4) thereafter, to the General Partner.

C. Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in any manner determined by the General Partner, in its sole and
absolute discretion, to the extent permitted under Code Section 752 and the
Regulations thereunder.

D. Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners have been allocated any deductions directly or indirectly
giving rise to the treatment of such gains as Recapture Income.

E. Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.1.A, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A
Common Unit Economic Balance, multiplied by (ii) the number of their LTIP Units.
For this purpose, “Liquidating Gains” means net gains that are or would be
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the value of
Partnership assets under Section 704(b) of the Code made pursuant to Section 1.D
of Exhibit B of the Partnership Agreement. The “Economic Capital Account
Balances” of the LTIP Unitholders will be equal to their Capital Account
balances to the extent

 

29



--------------------------------------------------------------------------------

attributable to their ownership of LTIP Units. Similarly, the “Class A Common
Unit Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner Minimum
Gain or Partnership Minimum Gain, in either case to the extent attributable to
the General Partner’s ownership of Class A Common Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 6.1.E, but prior to the
realization of any Liquidating Gains, divided by (ii) the number of the General
Partner’s Class A Common Units. Any such allocations shall be made among the
LTIP Unitholders in proportion to the amounts required to be allocated to each
under this Section 6.1.E. The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit to be economically equivalent to the Capital Account balance associated
with the General Partner’s Class A Common Units (on a per-Unit basis), provided
that Liquidating Gains are of a sufficient magnitude to do so upon a sale of all
or substantially all of the assets of the Partnership, or upon an adjustment to
the Partners’ Capital Accounts pursuant to Section 1.D of Exhibit B. The
Partnership and the Partners intend that each LTIP Unit qualify as a profits
interest within the meaning of Revenue Procedures 93-27 and 2001-43 and all
provisions of this Agreement shall be interpreted consistently with such intent
as determined by the General Partner in its sole discretion; provided, however,
that neither the General Partner nor the Partnership shall have liability to a
recipient of LTIP Units under any circumstances as a result of such LTIP Unit
not so qualifying. In accordance with the foregoing, the General Partner may in
its sole discretion adjust or limit aggregate allocations of Liquidating Gains
made to LTIP Units in each taxable year of the Partnership such that they are no
greater than the excess (if any) of (x) the total amount of the Partnership’s
items of book income and gain (as determined for purposes of maintaining Capital
Accounts) for such year, over (y) the total amount of the Partnership’s items of
book loss, deduction, and expense (as determined for purposes of maintaining
Capital Accounts) for such year.

F. Special Allocations in Connection with a Liquidity Event. The Partners intend
that the allocation of Net Profits, Net Losses and other items of income, gain,
loss, deduction and credit required to be allocated to the Capital Accounts of
the Partners pursuant to this Agreement will result in final Capital Account
balances that will permit the amount each Partner is entitled to receive upon
“liquidation” of the Partnership (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount
such Partner would have received if such amount was distributable solely
pursuant to the priorities set forth in Article V and Section 13.2.A(1) - (4).
Accordingly, notwithstanding the provisions of Section 6.1.A, in the taxable
year of the event precipitating a Liquidity Event and thereafter, appropriate
adjustments to allocations of Net Profits and Net Losses to the Partners shall
be made to achieve such result.

Section 6.2 Revisions to Allocations to Reflect Issuance of Partnership
Interests or Future Agreements to Bear Disproportionate Losses

A. Issuances of Partnership Interests. If the Partnership issues Partnership
Interests pursuant to Article IV, the General Partner shall make such revisions
to this Article VI and the Partner Registry in the books and records of the
Partnership as it deems necessary to reflect the terms of the issuance of such
Partnership Interests, including making preferential allocations to classes of
Partnership Interests that are entitled thereto. Such revisions shall not
require the consent or approval of any other Partner.

 

30



--------------------------------------------------------------------------------

B. Agreement to Bear Disproportionate Losses. The General Partner may, in its
sole discretion, modify (i) the allocation provisions contained herein to
provide for disproportionate allocations of Loss (or items of loss or deduction)
and chargebacks thereof to a Limited Partner that agrees to restore all or part
of any deficit in its Capital Account, and (ii) any other provision hereof to
provide for corresponding contribution obligations of such Limited Partner.

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

A. Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.11, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 and to effectuate the purposes set
forth in Section 3.1, including, without limitation:

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the Parent (so long as the
Parent qualifies as a REIT) to avoid the payment of any U.S. federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
Parent to maintain its REIT status), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities including, without
limitation, the assumption or guarantee of the debt of the General Partner, its
Subsidiaries or the Partnership’s Subsidiaries, the issuance of evidences of
indebtedness (including the securing of same by mortgage, deed of trust or other
lien or encumbrance on the Partnership’s assets) and the incurring of any
obligations the General Partner deems necessary for the conduct of the
activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(3) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership (including
acquisition of any new assets, the exercise or grant of any conversion, option,
privilege or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger or other combination
of the Partnership or any Subsidiary of the Partnership with or into another
entity on such terms as the General Partner deems proper;

 

31



--------------------------------------------------------------------------------

(4) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner and its Subsidiaries and the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership
and its Subsidiaries and any other Person in which the Partnership has an equity
investment and the making of Capital Contributions to its Subsidiaries;

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

(6) the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

(7) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership;

(8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(9) the holding, managing, investing and reinvesting of cash and other assets of
the Partnership;

(10) the collection and receipt of revenues and income of the Partnership;

(11) the selection, designation of powers, authority and duties and the
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring;

(12) the maintenance of such insurance for the benefit of the Partnership and
the Partners (including, without limitation, the General Partner) as it deems
necessary or appropriate;

(13) the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further limited or general
partnerships, joint ventures, limited liability companies or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of funds or property to, or making of loans
to, its Subsidiaries and any other Person in which it has an equity investment
from time to time, or the incurrence of indebtedness on behalf of such Persons
or the guarantee of the obligations of such Persons); provided, however, that as
long as the Parent has determined to qualify or continue to qualify as a REIT,
the Partnership may not engage in any such formation, acquisition or
contribution that would cause the Parent to fail to qualify as a REIT;

 

32



--------------------------------------------------------------------------------

(14) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(15) the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;

(16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any assets or investment held by the Partnership;

(17) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
individually or jointly with any such Subsidiary or other Person;

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have any
interest pursuant to contractual or other arrangements with such Person;

(19) the making, executing and delivering of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

(20) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6;

(21) the determination regarding whether a payment to a Partner who exercises
its Redemption Right under Section 8.6 that is assumed by the Parent will be
paid in the form of the Cash Amount or the Shares Amount, except as such
determination may be limited by Section 8.6;

(22) the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;

(23) the maintenance of the Partner Registry in the books and records of the
Partnership to reflect the Capital Contributions and Percentage Interests of the
Partners as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions, the issuance of Partnership Units,
the admission of any Additional Limited Partner or any Substituted Limited
Partner or otherwise; and

 

33



--------------------------------------------------------------------------------

(24) the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange.

B. No Approval by Limited Partners. Except as provided in Section 7.11, each of
the Limited Partners agrees that the General Partner is authorized to execute,
deliver and perform the above-mentioned agreements and transactions on behalf of
the Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation, to the full extent permitted under the Act or other
applicable law. The execution, delivery or performance by the General Partner or
the Partnership of any agreement authorized or permitted under this Agreement
shall be in the sole and absolute discretion of the General Partner without
consideration of any other obligation or duty, fiduciary or otherwise, of the
Partnership or the Limited Partners and shall not constitute a breach by the
General Partner of any duty that the General Partner may owe the Partnership or
the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity. The Limited Partners acknowledge that the
General Partner is acting for the benefit of the Partnership, the Limited
Partners and the stockholders of the Parent.

C. Insurance. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and its Subsidiaries,
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.

D. Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Article XIII.

Section 7.2 Certificate of Limited Partnership

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
of Limited Partnership or any amendment thereto to any Limited Partner. The
General Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, the District of
Columbia or other jurisdiction in which the Partnership may elect to do business
or own property.

 

34



--------------------------------------------------------------------------------

Section 7.3 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
in its sole and absolute discretion, including Affiliates of the General
Partner. The General Partner hereby declares and warrants that any Partnership
assets for which legal title is held in the name of the General Partner or any
nominee or Affiliate of the General Partner shall be held by the General Partner
for the use and benefit of the Partnership in accordance with the provisions of
this Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

Section 7.4 Reimbursement of the General Partner

A. No Compensation. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner (in its capacity as such) shall not receive payments from the
Partnership or otherwise be compensated for its services as the general partner
of the Partnership.

B. Responsibility for Partnership and General Partner and General Partner
Expenses. The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s organization, the ownership of its assets and its
operations. The Partnership shall also be responsible for the administrative and
operating costs and expenses incurred by the General Partner, including, but not
limited to, all expenses relating to the General Partner’s and the General
Partner’s (i) continued existence and subsidiary operations, (ii) offerings and
registration of securities, (iii) preparation and filing of any periodic or
other reports and communications required under federal, state or local laws and
regulations, (iv) compliance with laws, rules and regulations promulgated by any
regulatory body, and (v) operating or administrative costs incurred in the
ordinary course of business on behalf of the Partnership; provided, however,
that such costs and expenses shall not include any administrative or operating
costs of the General Partner attributable to assets owned by the General Partner
directly and not through the Partnership or its subsidiaries. The General
Partner, at the General Partner’s sole and absolute discretion, shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses the General
Partner incurs relating to or resulting from the ownership and operation of, or
for the benefit of, the Partnership (including, without limitation, expenses
related to the operations of the General Partner and to the management and
administration of any Subsidiaries of the General Partner or the Partnership or
Affiliates of the Partnership, such as auditing expenses and filing fees);
provided, however, that (i) the amount of any such reimbursement shall be
reduced by (x) any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it on behalf of the
Partnership as permitted in Section 7.5.A (which interest is considered to
belong to the Partnership and shall be paid over

 

35



--------------------------------------------------------------------------------

to the Partnership to the extent not applied to reimburse the General Partner
for expenses hereunder); and (y) any amount derived by the General Partner from
any investments permitted in Section 7.5.A; (ii) the Partnership shall not be
responsible for any taxes that the Parent would not have been required to pay if
the Parent qualified as a REIT for U.S. federal income tax purposes or any taxes
imposed on the Parent by reason of the Parent’s failure to distribute to its
stockholders an amount equal to its taxable income; (iii) the Partnership shall
not be responsible for expenses or liabilities incurred by the General Partner
in connection with any business or assets of the General Partner other than its
ownership of Partnership Interests or operation of the business of the
Partnership or ownership of interests in Qualified Assets to the extent
permitted in Section 7.5.A; and (iii) the Partnership shall not be responsible
for any expenses or liabilities of the General Partner that are excluded from
the scope of the indemnification provisions of Section 7.7.A by reason of the
provisions of clause (i) or (ii) thereof. The General Partner shall determine in
good faith the amount of expenses incurred by it or the General Partner related
to the ownership of Partnership Interests or operation of, or for the benefit
of, the Partnership. If certain expenses are incurred that are related both to
the ownership of Partnership Interests or operation of, or for the benefit of,
the Partnership and to the ownership of other assets (other than Qualified
Assets as permitted under Section 7.5.A) or the operation of other businesses,
such expenses will be allocated to the Partnership and such other entities
(including the General Partner) owning such other assets or businesses in such a
manner as the General Partner in its sole and absolute discretion deems fair and
reasonable. Such reimbursements shall be in addition to any reimbursement to the
General Partner pursuant to Section 10.3.C and as a result of indemnification
pursuant to Section 7.7. All payments and reimbursements hereunder shall be
characterized for U.S. federal income tax purposes as expenses of the
Partnership incurred on its behalf, and not as expenses of the General Partner.

C. Partnership Interest Issuance Expenses. The General Partner and Parent shall
also be reimbursed for all expenses they incur relating to any issuance of
Partnership Interests, Shares, Debt of the Partnership, Funding Debt of the
General Partner or rights, options, warrants or convertible or exchangeable
securities pursuant to Article IV (including, without limitation, all costs,
expenses, damages and other payments resulting from or arising in connection
with litigation related to any of the foregoing), all of which expenses are
considered by the Partners to constitute expenses of, and for the benefit of,
the Partnership. The Partnership shall be responsible for and shall pay all
expenses relating to the Partnership’s organization, the ownership of its assets
and its operations.

D. Purchases of Shares by the Parent. If the Parent exercises its rights under
the Charter to purchase Shares or otherwise elects or is required to purchase
from its stockholders Shares in connection with a share repurchase or similar
program or otherwise, or for the purpose of delivering such Shares to satisfy an
obligation under any dividend reinvestment or equity purchase program adopted by
the Parent, any employee equity purchase plan adopted by the Parent or any
similar obligation or arrangement undertaken by the Parent in the future, the
purchase price paid by the Parent for those Shares and any other expenses
incurred by the Parent in connection with such purchase shall be considered
expenses of the Partnership and shall be reimbursable to the Parent, subject to
the conditions that: (i) if those Shares subsequently are to be sold by the
Parent, the Parent shall pay to the Partnership any proceeds received by the
Parent for those Shares (provided, however, that a transfer of Shares for
Partnership Units pursuant to Section 8.6 would not be considered a sale for
such purposes); and (ii) if such Shares are required to be cancelled pursuant to
applicable law or are not retransferred by the Parent within thirty (30) days
after the purchase thereof, the General Partner shall cause the Partnership to
cancel a number of Partnership Units (rounded to the nearest whole Partnership
Unit) held by the Parent equal to the product attained by multiplying the number
of those Shares by a fraction, the numerator of which is one and the denominator
of which is the Conversion Factor.

 

36



--------------------------------------------------------------------------------

E. Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this
Section 7.4 is determined for U.S. federal income tax purposes not to constitute
a payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to clause (ii) of subparagraph (D) above shall be treated as a
distribution for purposes of computing the Partner’s Capital Accounts.

F. Funding for Certain Capital Transactions. In the event that the General
Partner shall undertake to acquire (whether by merger, consolidation, purchase
or otherwise) the assets or equity interests of another Person and such
acquisition shall require the payment of cash by the General Partner (whether to
such Person or to any other selling party or parties in such transaction or to
one or more creditors, if any, of such Person or such selling party or parties),
(i) the Partnership shall advance to the General Partner the cash required to
consummate such acquisition if, and to the extent that, such cash is not to be
obtained by the General Partner through an issuance of Shares described in
Section 4.2 or pursuant to a transaction described in Section 7.5.B, (ii) the
General Partner shall, upon consummation of such acquisition, transfer to the
Partnership (or cause to be transferred to the Partnership), in full and
complete satisfaction of such advance and as required by Section 7.5, the assets
or equity interests of such Person acquired by the General Partner in such
acquisition (or equity interests in Persons owning all of such assets or equity
interests), and (iii) pursuant to and in accordance with Section 4.2 and
Section 7.5.B, the Partnership shall issue to the General Partner, Partnership
Interests and/or rights, options, warrants or convertible or exchangeable
securities of the Partnership having designations, preferences and other rights
that are substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible Funding Debt, as the case may be,
issued by the General Partner in connection with such acquisition (whether
issued directly to participants in the acquisition transaction or to third
parties in order to obtain cash to complete the acquisition). In addition to,
and without limiting, the foregoing, in the event that the General Partner
engages in a transaction in which (x) the General Partner (or a wholly owned
direct or indirect Subsidiary of the General Partner) merges with another entity
(referred to as the “General Partner Entity”) that is organized in the “UPREIT
format” (i.e., where the General Partner Entity holds substantially all of its
assets and conducts substantially all of its operations through a partnership,
limited liability company or other entity (referred to as an “Operating
Entity”)) and the General Partner survives such merger, (y) such Operating
Entity merges with or is otherwise acquired by the Partnership in exchange in
whole or in part for Partnership Interests, and (z) the General Partner is
required or elects to pay part of the consideration in connection with such
merger involving the General Partner Entity in the form of cash and part of the
consideration in the form of Shares, the Partnership shall distribute to the
General Partner with respect to its existing Partnership Interest an amount of
cash sufficient to complete such transaction and the General Partner shall cause
the Partnership to cancel a number

 

37



--------------------------------------------------------------------------------

of Partnership Units (rounded to the nearest whole number) held by the General
Partner equal to the product attained by multiplying the number of additional
Shares of the General Partner that the General Partner would have issued to the
General Partner Entity or the owners of the General Partner Entity in such
transaction if the entire consideration therefor were to have been paid in
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.

Section 7.5 Outside Activities of the General Partner; Relationship of Shares to
Partnership Units; Funding Debt

A. General. Without the Consent of the Outside Limited Partners, the General
Partner shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
Partnership Interests and the management of the business of the Partnership and
such activities as are incidental thereto. Without the Consent of the Outside
Limited Partners, the assets of the General Partner shall be limited to
Partnership Interests and permitted debt obligations of the Partnership (as
contemplated by Section 7.5.F); provided, however, that the General Partner
shall be permitted to hold such bank accounts or similar instruments or accounts
in its name as it deems necessary to carry out its responsibilities and purposes
as contemplated under this Agreement and its organizational documents (provided
that accounts held on behalf of the Partnership to permit the General Partner to
carry out its responsibilities under this Agreement shall be considered to
belong to the Partnership and the interest earned thereon shall, subject to
Section 7.4.B, be applied for the benefit of the Partnership); and, provided
further that, the General Partner shall be permitted to acquire Qualified
Assets.

B. Repurchase of Shares and Other Securities. If the Parent exercises its rights
under the Charter to purchase Shares or otherwise elects to purchase from the
holders thereof Shares, other equity securities of the Parent, New Securities or
Convertible Funding Debt, then the General Partner shall cause the Partnership
to purchase from the Parent (i) in the case of a purchase of Shares, that number
of Partnership Units of the appropriate class equal to the product obtained by
multiplying the number of Shares purchased by the Parent times a fraction, the
numerator of which is one and the denominator of which is the Conversion Factor,
or (ii) in the case of the purchase of any other securities on the same terms
and for the same aggregate price that the Parent purchased such securities.

C. Forfeiture of Shares. If the Partnership or the Parent acquires Shares as a
result of the forfeiture of such Shares under a restricted or similar share,
share bonus or similar share plan, then the General Partner shall cause the
Partnership to cancel, without payment of any consideration to the Parent, that
number of Partnership Units of the appropriate class equal to the number of
Shares so acquired, and, if the Partnership acquired such Shares, it shall
transfer such Shares to the Parent for cancellation.

D. Issuances of Shares and Other Securities. The Parent shall not grant, award
or issue any additional Shares (other than Shares issued pursuant to Section 8.6
or pursuant to a dividend or distribution (including any stock split) to all of
its stockholders that results in an adjustment to the Conversion Factor pursuant
to clause (i), (ii) or (iii) of the definition thereof), other equity securities
of the Parent, New Securities or Convertible Funding Debt unless (i) the General
Partner

 

38



--------------------------------------------------------------------------------

shall cause, pursuant to Section 4.2.A, the Partnership to issue to the Parent,
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially the same as
those of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, and (ii) in exchange therefor, the
Parent transfers or otherwise causes to be transferred to the Partnership, as an
additional Capital Contribution, the proceeds (if any) from the grant, award, or
issuance of such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, or from the exercise of rights
contained in such additional Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be (or, in the case of an acquisition
described in Section 7.4.F in which all or a portion of the cash required to
consummate such acquisition is to be obtained by the Parent through an issuance
of Shares described in Section 4.2, the Parent complies with such
Section 7.4.F). Without limiting the foregoing, the Parent is expressly
authorized to issue additional Shares, other equity securities, New Securities
or Convertible Funding Debt, as the case may be, for less than fair market
value, and the General Partner is expressly authorized, pursuant to
Section 4.2.A, to cause the Partnership to issue to the Parent corresponding
Partnership Interests, (for example, and not by way of limitation, the issuance
of Shares and corresponding Partnership Units pursuant to a stock purchase plan
providing for purchases of Shares, either by employees or stockholders, at a
discount from fair market value or pursuant to employee stock options that have
an exercise price that is less than the fair market value of the Shares, either
at the time of issuance or at the time of exercise) as long as (a) the General
Partner concludes in good faith that such issuance is in the interests of the
General Partner, the Parent and the Partnership and (b) the Parent transfers all
proceeds from any such issuance or exercise to the Partnership as an additional
Capital Contribution.

E. Equity Incentive Plan. If at any time or from time to time, the Parent sells
or otherwise issues Shares pursuant to any Equity Incentive Plan, the Parent
shall transfer or cause to be transferred the proceeds of the sale of such
Shares, if any, to the Partnership as an additional Capital Contribution in
exchange for an amount of additional Partnership Units equal to the number of
Shares so sold divided by the Conversion Factor.

F. Funding Debt. The General Partner or any wholly owned Subsidiary of either of
them may incur a Funding Debt from a financial institution or other lender,
including, without limitation, a Funding Debt that is convertible into Shares or
otherwise constitutes a class of New Securities (“Convertible Funding Debt”),
subject to the condition that the General Partner or such Subsidiary, as the
case may be, lend to the Partnership the net proceeds of such Funding Debt;
provided, however, that Convertible Funding Debt shall be issued in accordance
with the provisions of Section 7.5.D above; and, provided further that the
General Partner or such Subsidiary shall not be obligated to lend the net
proceeds of any Funding Debt to the Partnership in a manner that would be
inconsistent with the Parent’s ability to qualify or remain qualified as a REIT.
If the General Partner or such Subsidiary enters into any Funding Debt, the loan
to the Partnership shall be on comparable terms and conditions, including
interest rate, repayment schedule, costs and expenses and other financial terms,
as are applicable with respect to or incurred in connection with such Funding
Debt.

 

39



--------------------------------------------------------------------------------

G. Capital Contributions of the General Partner. The Capital Contributions by
the General Partner pursuant to Sections 7.5.D and 7.5.E will be deemed to equal
the cash contributed by the General Partner plus (a) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the General Partner, the offering costs attributable to the cash
contributed to the Partnership to the extent not reimbursed pursuant to
Section 7.4.C and (b) in the case of Partnership Units issued pursuant to
Section 7.5.E, an amount equal to the difference between the Value of the Shares
sold pursuant to any Equity Incentive Plan and the net proceeds of such sale.

H. Tax Loans. The General Partner may, in its sole and absolute discretion,
cause the Partnership to make an interest free loan to the General Partner,
provided that the proceeds of such loans are used to satisfy any tax liabilities
of the General Partner.

Section 7.6 Transactions with Affiliates

A. Transactions with Certain Affiliates. Except as expressly permitted by this
Agreement, with respect to any transaction with an Affiliate not negotiated on
an arm’s-length basis, the Partnership shall not, directly or indirectly, sell,
transfer or convey any property to, or purchase any property from, or borrow
funds from, or lend funds to, any Partner or any Affiliate of the Partnership
that is not also a Subsidiary of the Partnership, except pursuant to
transactions that are determined in good faith by the General Partner to be on
terms that are fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.

B. Joint Ventures. The Partnership may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.

C. Services Agreement. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, any management,
shared-services, development or advisory agreement with a property and/or asset
manager (including an Affiliate of the Partnership, the General Partner) for the
provision of property management, asset management, leasing, development and/or
similar services with respect to the Partnership properties and any agreement
for the provision of services of accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, financial advisors
and other professional and administrative services with an Affiliate of any of
the Partnership, the General Partner, on such terms as the General Partner, in
its sole and absolute discretion, believes are advisable.

D. Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership, the General Partner and Parent on such terms as the General
Partner, in its sole and absolute discretion, believes are advisable.

E. Benefit Plans Sponsored by the Partnership. The General Partner in its sole
and absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them.

 

40



--------------------------------------------------------------------------------

Section 7.7 Indemnification

A. General. The Partnership shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts, arising from or in connection with any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, incurred by the Indemnitee and relating to the
Partnership or the General Partner or the operation of, or the ownership of
property by, the Indemnitee, Partnership or the General Partner as set forth in
this Agreement in which any such Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established by a final
determination of a court of competent jurisdiction that: (i) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligation for any indebtedness or other obligation or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, does not create a
rebuttable presumption that the Indemnitee acted in a manner contrary to that
specified in this Section 7.7.A with respect to the subject matter of such
proceeding. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Partnership, and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitee, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7.

B. Reimbursement of Expenses. Reasonable expenses expected to be incurred by an
Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in Section 7.7.A
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.

C. No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

 

41



--------------------------------------------------------------------------------

D. Insurance. The Partnership may purchase and maintain insurance on behalf of
the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.

E. No Personal Liability for Partners. In no event may an Indemnitee subject any
of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

F. Interested Transactions. An Indemnitee shall not be denied indemnification in
whole or in part under this Section 7.7 because the Indemnitee had an interest
in the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.

G. Benefit. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.

H. Indemnification Payments Not Distributions. If and to the extent any payments
to the General Partner pursuant to this Section 7.7 constitute gross income to
the General Partner (as opposed to the repayment of advances made on behalf of
the Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

I. Exception to Indemnification. Notwithstanding anything to the contrary in
this Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.

Section 7.8 Liability of the General Partner

A. General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner (which for the purposes of this Section 7.8 shall
include the directors and officers of the General Partner) shall not be liable
for monetary or other damages to the Partnership, any Partners or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission
unless the General Partner acted in bad faith and the act or omission was
material to the matter giving rise to the loss, liability or benefit not
derived.

 

42



--------------------------------------------------------------------------------

B. Obligation to Consider Interests of General Partner. The Limited Partners
expressly acknowledge that the General Partner, in considering whether to
dispose of any of the Partnership assets, shall take into account the tax
consequences to the General Partner of any such disposition and shall have no
liability whatsoever to the Partnership or any Limited Partner for decisions
that are based upon or influenced by such tax consequences.

C. No Obligation to Consider Separate Interests of Limited Partners. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the Limited Partners and the General Partner’s stockholders,
and that, except as set forth herein, the General Partner is under no obligation
to consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or Assignees) in deciding
whether to cause the Partnership to take (or decline to take) any actions, and
that the General Partner shall not be liable for monetary or other damages for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with any decisions or actions made or taken or declined
to be made or taken, provided that the General Partner has acted pursuant to its
authority under this Agreement. Any decisions or actions not taken by the
General Partner in accordance with the terms of this Agreement shall not
constitute a breach of any duty owed to the Partnership or the Limited Partners
by law or equity, fiduciary or otherwise. In the event of a conflict between the
interests of the Limited Partners and the stockholders of the Parent shall act
in the interests of the Parent’s stockholders, and the General Partner shall not
be liable for monetary or other losses sustained, liabilities incurred or
benefits not derived by the Limited Partners in connection therewith.

D. Actions of Agents. Subject to its obligations and duties as General Partner
set forth in Section 7.1.A, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by the General Partner in good faith.

E. Effect of Amendment. Notwithstanding any other provision contained herein,
any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

F. Limitations of Fiduciary Duty. Sections 7.1.B, Section 7.7.E and this
Section 7.8 and any other Section of this Agreement limiting the liability of
the General Partner and/or the directors and officers of the General Partner
shall constitute an express limitation of any duties, fiduciary or otherwise,
that they would owe the Partnership or the Limited Partners if such duty would
be imposed by any law, in equity or otherwise.

 

43



--------------------------------------------------------------------------------

Section 7.9 Other Matters Concerning the General Partner

A. Reliance on Documents. The General Partner may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.

B. Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

C. Action Through Agents. The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty that is permitted or required to be done by the General Partner
hereunder.

D. Actions to Maintain REIT Status of the Parent or Avoid Taxation of the
General Partner. Notwithstanding any other provisions of this Agreement or the
Act, any action of the General Partner on behalf of the Partnership or any
decision of the General Partner to refrain from acting on behalf of the
Partnership undertaken in the good faith belief that such action or omission is
necessary or advisable in order (i) to protect the ability of the Parent to
qualify as a REIT or (ii) to allow the General Partner to avoid incurring any
liability for taxes under Sections 857 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

Section 7.10 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or

 

44



--------------------------------------------------------------------------------

claiming thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership, and (iii) such certificate, document or instrument was duly
executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.11 Restrictions on General Partner’s Authority

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of
(i) all Partners adversely affected or (ii) such lower percentage of the
Partnership Interests held by Limited Partners as may be specifically provided
for under a provision of this Agreement or the Act. The preceding sentence shall
not apply to any limitation or prohibition in this Agreement that expressly
authorizes the General Partner to take action (either in its discretion or in
specified circumstances) so long as the General Partner acts within the scope of
such authority.

Section 7.12 Loans by Third Parties

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

45



--------------------------------------------------------------------------------

Section 8.3 Outside Activities of Limited Partners

Subject to Section 7.5, and subject to any agreements entered into pursuant to
Section 7.6.B and to any other agreements entered into by a Limited Partner or
its Affiliates with the General Partner, the Partnership, the General Partner or
a Subsidiary, any Limited Partner (other than the General Partner) and any
officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct or indirect competition
with the Partnership. Neither the Partnership nor any Partners shall have any
rights by virtue of this Agreement in any business ventures of any Limited
Partner or Assignee. None of the Limited Partners (other than the General
Partner) or any other Person shall have any rights by virtue of this Agreement
or the partnership relationship established hereby in any business ventures of
any other Person (other than the General Partner to the extent expressly
provided herein), and no Person (other than the General Partner) shall have any
obligation pursuant to this Agreement to offer any interest in any such business
venture to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.

Section 8.4 Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

Section 8.5 Rights of Limited Partners Relating to the Partnership

A. General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.D, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by either the Parent or the Partnership,
if any, pursuant to the Exchange Act;

(2) to obtain a copy of the Partnership’s U.S. federal, state and local income
tax returns for each Fiscal Year;

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

46



--------------------------------------------------------------------------------

(4) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;

(5) to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and

(6) other information regarding the affairs of the Partnership as is just and
reasonable.

B. Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.

C. Confidentiality. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or could damage the Partnership or its business or (ii) the Partnership or the
General Partner is required by law or by agreements with unaffiliated third
parties to keep confidential.

Section 8.6 Redemption Right

A. General. (i) Subject to Section 8.6.C and Section 11.6.E, (x) at any time on
or after one (1) year following the date of the initial issuance thereof (which,
in the event of the transfer of a Class A Common Unit, shall be deemed to be the
date that the Class A Common Unit was issued to the original recipient thereof
for purposes of this Section 8.6), the holder of a Class A Common Unit (if other
than the General Partner or any Subsidiary of the General Partner), including
any LTIP Units that are converted into Class A Common Units, shall have the
right (the “Class A Redemption Right”) to require the Partnership to redeem such
Class A Common Unit at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership, with such redemption to occur on the
Specified Redemption Date (a “Class A Common Units Redemption”), and (y) at any
time on or after the earlier of: (i) April 21, 2025, (ii) the date of the
initial Offering or (iii) the receipt of a notice of dissolution pursuant to
Section 13.5, a Limited Partner holding Class A-2 Common Units shall have the
right (subject to the terms and conditions set forth herein and in any other
such agreement, as applicable) (the “Class A-2 Redemption Right” and, together
with the Class A Redemption Right, the “Redemption Right”) to require the
Partnership to redeem, or the General Partner to acquire, as applicable, all of
the Class A-2 Common Units held by such Limited Partner at a redemption price
equal to and in the form of, at the election of the Redeeming Partner, (x) the
Cash Amount or (y) the Shares Amount, with such redemption to occur on the
Specified Redemption Date (a “Class A-2 Common Units Redemption” and, together
with a Class A Common Units Redemption, a “Redemption”). Any such Redemption
Right shall be exercised pursuant to a Notice of Redemption delivered to the

 

47



--------------------------------------------------------------------------------

Partnership (with a copy to the General Partner) by the holder of the
Partnership Units who is exercising the Redemption Right (the “Redeeming
Partner”). A Limited Partner may exercise the Redemption Right from time to
time, without limitation as to frequency, with respect to part or all of the
Partnership Units that it owns, as selected by the Limited Partner, provided,
however, that a Limited Partner may not exercise the Redemption Right for fewer
than one thousand (1,000) Partnership Units of a particular class unless such
Redeeming Partner then holds fewer than one thousand (1,000) Partnership Units
of that class, in which event the Redeeming Partner must exercise the Redemption
Right for all of the Partnership Units in that class held by such Redeeming
Partner, and provided further that, with respect to a Limited Partner which is
an entity, such Limited Partner may exercise the Redemption Right for fewer than
one thousand (1,000) Partnership Units without regard to whether or not such
Limited Partner is exercising the Redemption Right for all of the Partnership
Units in that class held by such Limited Partner as long as such Limited Partner
is exercising the Redemption Right on behalf of one or more of its equity owners
in respect of one hundred percent (100%) of such equity owners’ interests in
such Limited Partner.

(ii) The Redeeming Partner shall have no right with respect to any Partnership
Units so redeemed to receive any distributions paid in respect of a Partnership
Record Date for distributions in respect of Partnership Units after the
Specified Redemption Date with respect to such Partnership Units.

(iii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6, and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Cash Amount shall be paid by the Partnership directly to such Assignee and
not to such Limited Partner.

(iv) In the event of a Termination Transaction on which the holders of Shares
shall have the right to vote, the Redemption Right shall be exercisable, without
regard to whether the Partnership Units have been outstanding for any specified
period, during the period commencing on the date on which the General Partner
enters into a definitive agreement with respect to such Termination Transaction
and ending on the record date to determine stockholders eligible to receive such
distribution or to vote upon the approval of such merger, sale or other
extraordinary transaction (or, if no such record date is applicable, at least
twenty (20) Business Days before the consummation of such merger, sale or other
extraordinary transaction). If this subparagraph (iv) applies, the Specified
Redemption Date is the date on which the Partnership and the General Partner
receive notice of exercise of the Redemption Right, rather than ten
(10) Business Days after receipt of the Notice of Redemption.

(v) Notwithstanding the foregoing, the General Partner may place restrictions on
the ability of any Limited Partner to exercise its Redemption Right pursuant to
this Section 8.6.A to the extent the General Partner determines, in its
discretion, such restrictions are advisable to ensure the Partnership does not
constitute a “publicly traded partnership” under Section 7704 of the Code.

 

48



--------------------------------------------------------------------------------

B. Parent Assumption of Redemption Right. (i) If a Limited Partner has delivered
a Notice of Redemption, the General Partner may, in its sole and absolute
discretion (subject to any limitations on ownership and transfer of Shares set
forth in the Charter), elect to cause the Parent to assume directly and satisfy
a Redemption Right. If such election is made by the General Partner, the
Partnership shall determine whether the Parent shall pay the Redemption Amount
in the form of the Cash Amount or the Shares Amount. The Partnership’s decision
regarding whether such payment shall be made in the form of the Cash Amount or
the Shares Amount shall be made by the General Partner, in its capacity as the
general partner of the Partnership and in its sole and absolute discretion. Upon
such payment by the Parent, the Parent shall acquire the Partnership Units
offered for redemption by the Redeeming Partner and shall be treated for all
purposes of this Agreement as the owner of such Partnership Units. Unless the
General Partner, in its sole and absolute discretion, shall exercise its right
to cause the Parent to assume directly and satisfy the Redemption Right, the
Parent shall not have any obligation to the Redeeming Partner or to the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. If the General Partner shall exercise its right to cause the Parent to
assume directly and satisfy the Redemption Right in the manner described in the
first sentence of this Section 8.6.B and the Parent shall fully perform its
obligations in connection therewith, the Partnership shall have no right or
obligation to pay any amount to the Redeeming Partner with respect to such
Redeeming Partner’s exercise of the Redemption Right, and each of the Redeeming
Partner, the Partnership and the Parent shall, for U.S. federal income tax
purposes, treat the transaction between the Parent and the Redeeming Partner as
a sale of the Redeeming Partner’s Partnership Units to the Parent. Nothing
contained in this Section 8.6.B shall imply any right of the General Partner to
require any Limited Partner to exercise the Redemption Right afforded to such
Limited Partner pursuant to Section 8.6.A.

(ii) If the General Partner determines that the Parent shall pay the Redeeming
Partner the Redemption Amount in the form of Shares, the total number of Shares
to be paid to the Redeeming Partner in exchange for the Redeeming Partner’s
Partnership Units shall be the applicable Shares Amount. If this amount is not a
whole number of Shares, the Redeeming Partner shall be paid (i) that number of
Shares which equals the nearest whole number less than such amount plus (ii) an
amount of cash which the General Partner determines, in its reasonable
discretion, to represent the fair value of the remaining fractional Share which
would otherwise be payable to the Redeeming Partner.

(iii) Each Redeeming Partner agrees to execute such documents or provide such
information or materials as the General Partner may reasonably require in
connection with the issuance of Shares upon exercise of the Redemption Right.

C. Exceptions to Exercise of Redemption Right. Notwithstanding the provisions of
Sections 8.6.A and 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Partner on the Specified Redemption Date would (i) be
prohibited under the restrictions on the ownership or transfer of Shares in the
Charter, (ii) be prohibited under applicable federal or state securities laws or
regulations (in each case regardless of whether the Parent would in fact assume
and satisfy the Redemption Right), (iii) without limiting the foregoing, result
in the Shares being owned by fewer than 100 persons (determined without
reference to rules of attribution), (iv) without limiting the foregoing, result
in the Parent being “closely held” within the meaning of Section 856(h) of the

 

49



--------------------------------------------------------------------------------

Code or cause the Parent to own, actually or constructively, ten percent (10%)
or more of the ownership interests in a tenant of the Parent, the Partnership or
a Subsidiary of the Partnership’s real property within the meaning of
Section 856(d)(2)(B) of the Code, (v) without limiting the foregoing, cause a
material risk, as determined by the General Partner in its discretion, that the
Partnership would constitute a “publicly traded partnership” under Section 7704
of the Code, and (vi) without limiting the foregoing, cause the acquisition of
the Shares by the Redeeming Partner to be “integrated” with any other
distribution of Shares for purposes of complying with the registration provision
of the Securities Act, as amended. Notwithstanding the foregoing, the Parent
may, in its sole and absolute discretion, waive such prohibition set forth in
this Section 8.6.C.

D. No Liens on Partnership Units Delivered for Redemption. Each Limited Partner
covenants and agrees that all Partnership Units delivered for redemption shall
be delivered to the Partnership or the Parent, as the case may be, free and
clear of all liens; and, notwithstanding anything contained herein to the
contrary, neither the Parent nor the Partnership shall be under any obligation
to acquire Partnership Units which are or may be subject to any liens. Each
Limited Partner further agrees that, if any state or local property transfer tax
is payable as a result of the transfer of its Partnership Units to the
Partnership or the Parent, such Limited Partner shall assume and pay such
transfer tax.

E. Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner shall make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement), provided, however, that no such
revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent. In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.

F. Payment of Cash Amount; Delivery of Shares Amount. The Cash Amount, if
applicable, shall be payable to the Redeeming Partner within 30 days of the
Specified Redemption Date in accordance with the instructions set forth in the
Notice of Redemption. The Shares Amount, if applicable, shall be delivered
within 10 days of the Specified Redemption Date as duly authorized, validly
issued, fully paid and nonassessable Shares and, if applicable, free of any
pledge, lien, encumbrance or restriction, other than those provided in the
Charter, the Bylaws, the Securities Act, relevant state securities or blue sky
laws and any applicable registration rights agreement with respect to such
Shares entered into by the Redeeming Partner. Notwithstanding any delay in such
delivery (but subject to Section 8.6.C), the Redeeming Partner shall be deemed
the owner of such Shares for all purposes, including without limitation, rights
to vote or consent, and receive dividends, as of the Specified Redemption Date.

 

50



--------------------------------------------------------------------------------

G. Class A-2 Common Units Partnership Redemption Right.

(i) At any time on or after April 21, 2025, the Partnership shall have the
right, at its option, at any time or from time to time, upon not less than 30
days’ written notice, to redeem the Class A-2 Common Units, in whole or in part,
in exchange for an amount of cash equal to the product obtained by multiplying
the number of Class A-2 Common Units subject to the Partnership’s notice by the
Cash Amount (the “Partnership Redemption Price”).

(ii) The Partnership may exercise its option pursuant to Section 8.6.G(i) by
delivering notice of such exercise to each holder of Class A-2 Common Units in
accordance with Section 15.1, which notice shall state: (i) the date of
redemption, which shall be a Business Day that is no earlier than thirty (30)
days and no later than sixty (60) days from the date such notice is sent;
(ii) the Partnership Redemption Price; (iii) the number of Class A-2 Common
Units to be redeemed and, if fewer than all of the Class A-2 Common Units held
by such holder are to be redeemed, the number or percentage of such Class A-2
Common Units to be redeemed from such holder; (iv) the place or places where the
certificates (if any) evidencing the Class A-2 Common Units are to be
surrendered for payment of the Partnership Redemption Price and any other
documents required in connection with the redemption; and (v) that the
distributions on such Class A-2 Common Units to be redeemed will cease to accrue
on the date of redemption except as otherwise provided herein. A failure to give
such notice or any defect in the notice or in its mailing shall not affect the
validity of the proceedings for the redemption of any Class A-2 Common Units
except as to the holder to whom notice was defective or not given. If fewer than
all of the outstanding Class A-2 Common Units are to be redeemed, the Class A-2
Common Units to be redeemed shall be selected by lot or pro rata (as nearly as
practicable without creating fractional units). From and after the date of
redemption, any Class A-2 Common Units redeemed pursuant to this
Section 8.6.G shall no longer be outstanding and all rights hereunder with
respect to such Class A-2 Common Units shall cease.

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided, however, that the records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
and tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles.

 

51



--------------------------------------------------------------------------------

Section 9.2 Fiscal Year

The fiscal year of the Partnership shall be the calendar year.

Section 9.3 Reports

A. Annual Reports. As soon as practicable, but in no event later than the date
on which the Parent mails its annual report to its stockholders, the General
Partner shall cause to be mailed to each Limited Partner an annual report, as of
the close of the most recently ended Fiscal Year, containing financial
statements of the Partnership, or of the Parent if such statements are prepared
on a consolidated basis with the Partnership, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the Parent.

B. Quarterly Reports. If and to the extent that the Parent mails quarterly
reports to its stockholders, as soon as practicable, but in no event later than
the date on which such reports are mailed, the General Partner shall cause to be
mailed to each Limited Partner a report containing unaudited financial
statements, as of the last day of such fiscal quarter, of the Partnership, or of
the Parent if such statements are prepared on a consolidated basis with the
Partnership, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

C. The General Partner shall have satisfied its obligations under Section 9.3.A
and Section 9.3.B by posting or making available the reports required by this
Section 9.3 on the website maintained from time to time by the Partnership or
the Parent, provided that such reports are able to be printed or downloaded from
such website.

ARTICLE X

TAX MATTERS

Section 10.1 Preparation of Tax Returns

A. The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for U.S. federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for U.S. federal and state income tax reporting purposes.

Section 10.2 Tax Elections

A. Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
General Partner shall have the right to seek to revoke any such election upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.

 

52



--------------------------------------------------------------------------------

B. Without limiting the foregoing, the Partners, intending to be legally bound,
hereby authorize the General Partner, on behalf of the Partnership, to make an
election (the “LV Safe Harbor Election”) to have the “liquidation value” safe
harbor provided in Proposed Treasury Regulation § 1.83-3(l) and the Proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43, as such
safe harbor may be modified when such proposed guidance is issued in final form
or as amended by subsequently issued guidance (the “LV Safe Harbor”), apply to
any interest in the Partnership transferred to a service provider while the LV
Safe Harbor Election remains effective, to the extent such interest meets the LV
Safe Harbor requirements (collectively, such interests are referred to as “LV
Safe Harbor Interests”). The General Partner is authorized and directed to
execute and file the LV Safe Harbor Election on behalf of the Partnership and
the Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the LV Safe Harbor
(including forfeiture allocations) with respect to all LV Safe Harbor Interests
and to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Partnership is also authorized to
take such actions as are necessary to achieve, under the LV Safe Harbor, the
effect that the election and compliance with all requirements of the LV Safe
Harbor referred to above would be intended to achieve under Proposed Treasury
Regulation § 1.83-3, including amending this Agreement.

Section 10.3 Partnership Representative

A. General.

(i) The General Partner shall be the “tax matters partner” of the Partnership
for U.S. federal income tax purposes for tax years prior to the first tax year
that is subject to the BBA Rules. Pursuant to Section 6223(c)(3) of the Code, as
in effect before the effective date of the BBA Rules, upon receipt of notice
from the IRS of the beginning of an administrative proceeding with respect to
the Partnership, the tax matters partner shall furnish the IRS with the name,
address, taxpayer identification number and profit interest of each of the
Limited Partners and any Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners.

(ii) The General Partner shall be the “partnership representative” of the
Partnership for U.S. federal income tax purposes for all tax years beginning
with the first taxable year that is subject to the BBA Rules; provided that the
General Partner may resign as, remove and replace the Partnership’s partnership
representative, in each case in its sole discretion. The partnership
representative shall be entitled to, and shall, designate, a “designated
individual” within the meaning of and in accordance with applicable Regulations;
provided that any such designated individual may resign, and the partnership
representative may remove, revoke and replace any such designated individual, in
each case in accordance with such Regulations. The Partnership and each Partner
shall take such actions as are necessary to effect the designations made in
accordance with this Section 10.3, and the following provisions of this
Section 10.3 shall apply with respect to each partnership representative and
designated individual for the taxable year(s) with respect to which such persons
are so designated.

 

53



--------------------------------------------------------------------------------

B. Powers.

(i) For all tax years prior to the first tax year that is subject to the BBA
Rules, the tax matters partner is authorized, but not required (unless required
by applicable law):

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (x) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (y) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code, as in effect
before the BBA Rules) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code, as in effect before the BBA Rules);

(2) if a notice of a final administrative adjustment at the Partnership level of
any item required to be taken into account by a Partner for tax purposes (a
“final adjustment”) is mailed to the tax matters partner, to seek judicial
review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Partnership’s principal place of business is located;

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item;

(6) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations; and

(7) to take any other action required by the Code and Regulations in connection
with its role as tax matters partner.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such audit or proceeding referred to in clause
(6) above, except to the extent required by law, is a matter in the sole and
absolute discretion of the tax matters partner and the provisions relating to
indemnification of the General Partner set forth in Section 7.7 shall be fully
applicable to the tax matters partner in its capacity as such. References to
Code Sections in this paragraph are to such provisions prior to amendment by the
BBA Rules.

 

54



--------------------------------------------------------------------------------

(ii) For all tax years beginning with the first tax year that is subject to the
BBA Rules, the partnership representative (and, to the extent applicable,
designated individual on behalf of the partnership representative) is
authorized, but not required (unless required by applicable law):

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the
partnership representative may expressly state that such agreement shall bind
all Partners;

(2) if a notice of a final administrative adjustment at the Partnership level (a
“final adjustment”) is mailed to the partnership representative, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Partnership’s principal place of business is located;

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item;

(6) to take any other action on behalf of the Partnership and its Partners in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or Regulations, including making an election under
Section 6226 of the Code; and

(7) to take any other action required or permitted by the Code and Regulations
in connection with its role as partnership representative.

The taking of any action and the incurring of any expense by the partnership
representative (and designated individual on behalf of the partnership
representative) in connection with any such audit or proceeding, except to the
extent required by law, is a matter in the sole and absolute discretion of the
partnership representative and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 shall be fully applicable to the
partnership representative and designated individual in their capacities as
such. Each Partner shall take all actions that the partnership representative
informs it are reasonably necessary to effect a decision of the partnership
representative in its capacity as such. References to Code Sections in this
paragraph are to such provisions as amended by the BBA Rules.

 

55



--------------------------------------------------------------------------------

C. Reimbursement. The Partnership Representative shall receive no compensation
for its services. All third party costs and expenses incurred by the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and/or
law firm to assist the Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

D. Indemnification. The provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the Partnership
Representative in its capacity as such.

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses as provided in Section 709 of the
Code.

Section 10.5 Withholding

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable, allocable or otherwise transferred to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Sections 1441, 1442, 1445,
1446 or 1471-1474, inclusive, of the Code and the Regulations thereunder. Any
amount paid on behalf of or with respect to a Limited Partner (other than
amounts actually withheld from payments to a Limited Partner) shall constitute a
loan by the Partnership, to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed or otherwise paid to such Limited Partner. Each
Limited Partner hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section 10.5. If a Limited Partner fails to pay any
amounts owed to the Partnership pursuant to this Section 10.5 when due, the
General Partner may, in its sole and absolute discretion, elect to make the
payment to the Partnership on behalf of such defaulting Limited Partner, and in
such event shall be deemed to have loaned such amount to such defaulting Limited
Partner and shall succeed to all rights and remedies of the Partnership as
against such defaulting Limited Partner (including, without limitation, the
right to receive distributions). Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
The Wall Street Journal, plus four (4) percentage points (but not higher than
the maximum rate that may be charged under law) from the date such amount is due
(i.e., fifteen (15) days after demand) until such amount is paid in full. Each
Limited Partner shall take such actions as the Partnership or the General
Partner shall request to perfect or enforce the security interest created
hereunder.

 

56



--------------------------------------------------------------------------------

ARTICLE XI

TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

A. Definition. The term “transfer,” when used in this Article XI with respect to
a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article XI does not include any redemption
or repurchase of Partnership Units by the Partnership from a Partner or
acquisition of Partnership Units from a Limited Partner by the Parent pursuant
to Section 8.6 or otherwise. No part of the interest of a Limited Partner shall
be subject to the claims of any creditor, any spouse for alimony or support, or
to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

B. General. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void.

Section 11.2 Transfers of Partnership Interests of General Partner

A. General. Other than to an Affiliate of the General Partner, the General
Partner may not transfer any of its Partnership Interests except in connection
with (i) a transaction permitted under Section 11.2.B, (ii) a Transfer to any
wholly owned Subsidiary of the General Partner or the owner of all of the
ownership interests of the General Partner, or (iii) as otherwise expressly
permitted under this Agreement, nor shall the General Partner withdraw as
General Partner except in connection with a transaction permitted under
Section 11.2.B or any Transfer, merger, consolidation, or other combination
permitted under clause (ii) of this Section 11.2.A.

B. Termination Transactions. Neither the General Partner nor the General Partner
shall engage in any merger (including, without limitation, a triangular merger),
consolidation or other combination with or into another Person (other than any
transaction permitted by Section 11.2.A(ii) or Section 11.2.A(iii)), any sale of
all or substantially all of its assets or any reclassification, recapitalization
or change of outstanding Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination as
described in the definition of “Conversion Factor”) (a “Termination
Transaction”), unless:

(i) the Consent of the Outside Limited Partners is obtained;

(ii) following such Termination Transaction, substantially all of the assets
directly or indirectly owned by the surviving entity are owned directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership; or

 

57



--------------------------------------------------------------------------------

(iii) in connection with such Termination Transaction all Partners either will
receive, or will have the right to receive, for each Partnership Unit an amount
of cash, securities, or other property equal to the product of the Conversion
Factor and the greatest amount of cash, securities or other property paid to a
holder of Shares, if any, corresponding to such Unit in consideration of one
such Share at any time during the period from and after the date on which the
Termination Transaction is consummated; provided, however, that, if in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the percentage
required for the approval of mergers under the organizational documents of the
General Partner, each holder of Partnership Units shall receive, or shall have
the right to receive without any right of Consent set forth above in this
Section 11.2.B, the greatest amount of cash, securities, or other property which
such holder would have received had it exercised the Redemption Right and
received Shares in exchange for its Partnership Units immediately prior to the
expiration of such purchase, tender or exchange offer and had thereupon accepted
such purchase, tender or exchange offer.

C. Creation of New General Partner. The General Partner shall not enter into an
agreement or other arrangement providing for or facilitating the creation of a
General Partner other than the General Partner, unless the successor General
Partner executes and delivers a counterpart to this Agreement in which such
General Partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to a General Partner.

Section 11.3 Limited Partners’ Rights to Transfer

A. General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner may not transfer all or portion of its
Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the prior written consent of the General Partner, which consent
may be withheld in the General Partner’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D and 11.3.E, and all permitted
transfers shall be subject to Section 11.5 and Section 11.6.

B. Incapacitated Limited Partner. If a Limited Partner is subject to Incapacity,
the executor, administrator, trustee, committee, guardian, conservator or
receiver of such Limited Partner’s estate shall have all the rights of a Limited
Partner, but not more rights than those enjoyed by other Limited Partner, for
the purpose of settling or managing the estate and such power as the
Incapacitated Limited Partner possessed to transfer all or any part of its
interest in the Partnership. The Incapacity of a Limited Partner, in and of
itself, shall not dissolve or terminate the Partnership.

C. Permitted Transfers. A Limited Partner may transfer, with or without the
consent of the General Partner, all or a portion of its Partnership Interest
(i) in the case of a Limited Partner who is an individual, to a member of his or
her Immediate Family, any trust formed for the benefit of himself or herself
and/or members of his or her Immediate Family, or any partnership, limited
liability company, joint venture, corporation or other business entity comprised
only of himself or herself and/or members of his or her Immediate Family and
entities the ownership interests in which are owned by or for the benefit of
himself or herself and/or members of his or her Immediate Family, (ii) in the
case of a Limited Partner which is a trust, to the beneficiaries of such trust,
(iii) in the case of a Limited Partner which is a partnership, limited liability
company, joint venture,

 

58



--------------------------------------------------------------------------------

corporation or other business entity to which Units were transferred pursuant to
clause (i) above, to its partners, owners or stockholders, as the case may be,
who are members of the Immediate Family of or are actually the Person(s) who
transferred Partnership Units to it pursuant to clause (i) above, (iv) in the
case of a Limited Partner which acquired Partnership Units as of the date hereof
and which is a partnership, limited liability company, joint venture,
corporation or other business entity, to its partners, owners, stockholders or
Affiliates thereof, as the case may be, or the Persons owning the beneficial
interests in any of its partners, owners or stockholders or Affiliates thereof
(it being understood that this clause (iv) will apply to all of each Person’s
Interests whether the Partnership Units relating thereto were acquired on the
date hereof or hereafter), (v) in the case of a Limited Partner which is a
partnership, limited liability company, joint venture, corporation or other
business entity other than any of the foregoing described in clause (iii) or
(iv), in accordance with the terms of any agreement between such Limited Partner
and the Partnership pursuant to which such Partnership Interest was issued,
(vi) pursuant to a gift or other transfer without consideration, (vii) pursuant
to applicable laws of descent or distribution, (viii) to another Limited Partner
and (ix) pursuant to a grant of security interest or other encumbrance
effectuated in a bona fide transaction or as a result of the exercise of
remedies related thereto, subject to the provisions of Section 11.3.E hereof. A
trust or other entity will be considered formed “for the benefit” of a Partner’s
Immediate Family even though some other Person has a remainder interest under or
with respect to such trust or other entity.

D. No Transfers Violating Securities Laws. The General Partner may prohibit any
transfer of Partnership Units by a Limited Partner unless it receives a written
opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.

E. No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer of
any Partnership Units may be made to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.752-4(b) of the Regulations) to
any lender to the Partnership whose loan otherwise constitutes a Nonrecourse
Liability unless (i) the General Partner is provided prior written notice
thereof and (ii) the lender enters into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Redemption Amount any
Partnership Units in which a security interest is held simultaneously with the
time at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code.

Section 11.4 Substituted Limited Partners

A. Consent of General Partner. No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in its place. The General Partner
shall, however, have the right to consent to the admission of a transferee of
the interest of a Limited Partner pursuant to this Section 11.4 as a Substituted
Limited Partner, which consent may be given or withheld by the General Partner
in its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership, the
General Partner or any Partner. The General Partner hereby grants its consent to
the admission as a Substituted Limited Partner to any bona fide financial
institution that loans money or otherwise extends credit to a holder of
Partnership Units and thereafter becomes the owner of such Partnership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Partnership Units granted in connection with such loan or
extension of credit.

 

59



--------------------------------------------------------------------------------

B. Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required to
effect the admission.

C. Partner Registry. Upon the admission of a Substituted Limited Partner, the
General Partner shall update the Partner Registry in the books and records of
the Partnership as it deems necessary to reflect such admission in the Partner
Registry.

Section 11.5 Assignees

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

Section 11.6 General Provisions

A. Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6.

B. Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.

 

60



--------------------------------------------------------------------------------

C. Timing of Transfers. Transfers pursuant to this Article XI may only be made
upon three (3) Business Days prior notice to the General Partner, unless the
General Partner otherwise agrees.

D. Allocations. If any Partnership Interest is transferred during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article XI or redeemed or transferred pursuant to Section 8.6, Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be divided and allocated between the transferor
Partner and the transferee Partner by taking into account their varying
interests during the fiscal year in accordance with Section 706(d) of the Code
and corresponding Regulations, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be prorated based upon the applicable method selected
by the General Partner). Solely for purposes of making such allocations, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Partner as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment or redemption shall be made to the transferor
Partner or the Redeeming Partner, as the case may be, and, in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Partnership Unit shall be made to the
transferee Partner.

E. Additional Restrictions. Notwithstanding anything to the contrary herein, and
in addition to any other restrictions on transfer herein contained, including,
without limitation, the provisions of Article VII and this Article XI, in no
event may any transfer or assignment of a Partnership Interest by any Partner
(including pursuant to Section 8.6) be made without the express consent of the
General Partner, in its sole and absolute discretion, (i) to any person or
entity who lacks the legal right, power or capacity to own a Partnership
Interest; (ii) in violation of applicable law; (iii) of any component portion of
a Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest; (iv) if
in the opinion of legal counsel to the Partnership there is a significant risk
that such transfer would cause a termination of the Partnership for U.S. federal
or state income tax purposes (except as a result of the redemption or exchange
for Shares of all Partnership Units held by all Limited Partners other than the
General Partner, or any Subsidiary of either, or pursuant to a transaction
expressly permitted under Section 11.2); (v) if in the opinion of counsel to the
Partnership, there is a significant risk that such transfer would cause the
Partnership to be treated as an association taxable as a corporation for U.S.
federal income tax purposes; (vi) if such transfer requires the registration of
such Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code and the Regulations thereunder or such
transfer causes the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code; (viii) if
such transfer subjects the Partnership or the activities of the Partnership to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended; or (ix) if in the opinion of legal counsel
for the Partnership, there is a risk that such transfer would adversely affect
the ability of the Parent to qualify or continue to qualify as a REIT or subject
the General Partner to any additional taxes under Sections 857 or 4981 of the
Code.

 

61



--------------------------------------------------------------------------------

F. Avoidance of “Publicly Traded Partnership” Status. The General Partner shall
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall be entitled to take all steps
reasonably necessary or appropriate, as determined in its discretion, to prevent
any trading of interests or any recognition by the Partnership of transfers made
on such markets and, except as otherwise provided herein, to ensure that at
least one of the Safe Harbors is met.

ARTICLE XII

ADMISSION OF PARTNERS

Section 12.1 Admission of a Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In such case, the admission shall be subject to such
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

Section 12.2 Admission of Additional Limited Partners

A. General. No Person shall be admitted as an Additional Limited Partner without
the consent of the General Partner, which consent shall be given or withheld in
the General Partner’s sole and absolute discretion. A Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement or who
exercises an option to receive Partnership Units shall be admitted to the
Partnership as an Additional Limited Partner only with the consent of the
General Partner and only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11 and (ii) such other documents or instruments
as may be required in the discretion of the General Partner to effect such
Person’s admission as an Additional Limited Partner. The admission of any Person
as an Additional Limited Partner shall become effective on the date upon which
the name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 

62



--------------------------------------------------------------------------------

B. Allocations to Additional Limited Partners. If any Additional Limited Partner
is admitted to the Partnership on any day other than the first day of a Fiscal
Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration method, in which event Net Income,
Net Losses, and each item thereof would be prorated based upon the applicable
period selected by the General Partner). Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all the Partners
and Assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees other than
the Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11.

Section 12.4 Limit on Number of Partners

Unless otherwise permitted by the General Partner in its sole and absolute
discretion, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

Section 13.1 Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following:
(“Liquidating Events”):

(i) an event of withdrawal of the General Partner (other than an event of
bankruptcy) unless within ninety (90) days after the withdrawal, the written
Consent of the Outside Limited Partners to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner is obtained;

 

63



--------------------------------------------------------------------------------

(ii) an election to dissolve the Partnership made by the General Partner, in its
sole and absolute discretion;

(iii) entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;

(iv) ninety (90) days after the sale of all or substantially all of the assets
and properties of the Partnership for cash or for marketable securities;

(v) the redemption of all Partnership Units other than those held by the General
Partner; or

(vi) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the written Consent of
the Outside Limited Partners is obtained to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a substitute General Partner.

Section 13.2 Winding Up

A. General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, if there is no remaining General Partner, any Person
elected by a majority in interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include equity or
other securities of the General Partner or any other entity) shall be applied
and distributed in the following order:

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

(2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

(3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Limited Partners;

 

64



--------------------------------------------------------------------------------

(4) Fourth, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and

(5) The balance, if any, to the Partners in accordance with their positive
Capital Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

B. Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

Section 13.3 Compliance with Timing Requirements of Regulations; Restoration of
Deficit Capital Accounts

A. Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner, a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership; provided, however, that such withheld amounts shall be distributed
to the General Partner and Limited Partners as soon as practicable.

 

65



--------------------------------------------------------------------------------

B. Restoration of Deficit Capital Accounts upon Liquidation of the Partnership.
If any Partner has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever,
except as otherwise set forth in this Section 13.3.B, or as otherwise expressly
agreed in writing by the affected Partner and the Partnership after the date
hereof.

Section 13.4 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

Section 13.5 Notice of Dissolution

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).

Section 13.6 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 13.7 Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.

Section 13.8 Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

 

66



--------------------------------------------------------------------------------

Section 13.9 Liability of Liquidator

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.

ARTICLE XIV

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1 Amendments

A. General. Amendments to this Agreement may be proposed by the General Partner
or by any Limited Partner holding Partnership Interests representing twenty-five
percent (25%) or more of the Percentage Interest of the Class A Common Units.
Following such proposal (except an amendment governed by Section 14.1.B), the
General Partner shall submit any proposed amendment to the Limited Partners. The
General Partner shall seek the written Consent of the Partners as set forth in
this Section 14.1 on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written Consent, the General Partner may require a
response within a reasonable specified time, but not less than fifteen
(15) calendar days, any failure to respond in such time period shall constitute
a vote in favor of the recommendation of the General Partner. A proposed
amendment shall be adopted and be effective as an amendment hereto if it is
approved by the General Partner and, except as provided in Section 14.1.B,
14.1.C or 14.1.D, it receives the Consent of the Partners holding Partnership
Interests representing more than fifty percent (50%) of the Percentage Interest
of the Class A Common Units (including Class A Common Units held by the General
Partner).

B. Amendments Not Requiring Limited Partner Approval. Notwithstanding
Section 14.1.A but subject to Section 14.1.C, the General Partner shall have the
power, without the Consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
replacement of the Partner Registry with an amended Partner Registry);

(3) to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to Article
IV;

(4) to reflect a change that does not adversely affect the Limited Partners in
any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions
of this Agreement, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement;

 

67



--------------------------------------------------------------------------------

(5) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law;

(6) to modify the method by which Partners’ Capital Accounts, or any debits or
credits thereto, are computed, under this Agreement;

(7) to include provisions in the Agreement that may be referenced in any
rulings, regulations, notices, announcements, or other guidance regarding the
U.S. federal income tax treatment of compensatory partnership interests issued
and made effective after the date hereof or in connection with any elections
that the General Partner determines to be necessary or advisable in respect of
any such guidance. Any such amendment may include, without limitation, (a) a
provision authorizing or directing the General Partner to make any election
under such guidance, (b) a covenant by the Partnership that all of the Partners
must (I) comply with the such guidance and (II) take all actions (or, as the
case may be, not take any action) necessary, including providing the Partnership
with any required information, to permit the Partnership to comply with the
requirements set forth or referred to in the Regulations for such election or
other related guidance from the IRS, and (c) an amendment to the Capital Account
maintenance provisions and the allocation provisions contained in Exhibit B or
Exhibit C of this Agreement so that such provisions comply with (I) the
provisions of the Code and the Regulations as they apply to the issuance of
compensatory partnership interests and (II) the requirements of such guidance
and any election made by the General Partner with respect thereto, including, a
provision requiring “forfeiture allocations” as appropriate.

(8) to take into account any Regulations or other guidance issued under or with
respect to the BBA Rules in such manner as the General Partner in its sole
discretions determines to be necessary or appropriate; and

(9) to give effect to any amendments adopted in accordance with Section 11.6E.

The General Partner shall notify the Limited Partners in writing when any action
under this Section 14.1.B is taken in the next regular communication to the
Limited Partners or within ninety (90) days of the date thereof, whichever is
earlier.

C. Amendments Requiring Limited Partner Approval (Excluding the General
Partner). Notwithstanding Sections 14.1.A and 14.1.B, without the Consent of the
Outside Limited Partners, the General Partner shall not amend Section 4.2.A,
Section 7.1.A (second sentence only), Section 7.5, Section 7.6, Section 7.8,
Section 7.11, Section 11.2, Section 13.1, the last sentence of Section 11.4.A
(provided, however, that no such amendment shall in any event adversely affect
the rights of any lender who made a loan or who extended credit and received in
connection therewith a pledge of Partnership Units prior to the date such
amendment is adopted unless, and only to the extent such lender consents
thereto), this Section 14.1.C or Section 14.2.

 

68



--------------------------------------------------------------------------------

D. Other Amendments Requiring Certain Limited Partner Approval. Notwithstanding
anything in this Section 14.1 to the contrary, this Agreement shall not be
amended with respect to any Partner adversely affected without the Consent of
such Partner adversely affected or to any Assignee who is a bona fide financial
institution that loans money or otherwise extends credit to a holder of
Partnership Units that is adversely affected, but in either case only if such
amendment would (i) convert such Limited Partner’s interest in the Partnership
into a general partner’s interest, (ii) modify the limited liability of such
Limited Partner, (iii) amend Section 7.11, (iv) amend Article V or Article VI
(except as permitted pursuant to Sections 4.2, 5.4, 6.2 and 14.1.B(3)), (v)
amend Section 8.6 or any defined terms set forth in Article I that relate to the
Redemption Right (except as permitted in Section 8.6.E), or (vi) amend Sections
11.3 or 11.5, or add any additional restrictions to Section 11.6.E or amend
Section 14.1.B(4) or this Section 14.1.D.

E. Amendment and Restatement of Partner Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.

Section 14.2 Meetings of the Partners

A. General. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding Partnership Interests representing twenty-five percent
(25%) or more of the Percentage Interest of the Class A Common Units (including
Class A Common Units held by the General Partner). The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners not less than seven (7) days nor more than thirty
(30) days prior to the date of such meeting. Partners entitled to vote may vote
in person or by proxy at such meeting. Whenever the vote or Consent of Partners
is permitted or required under this Agreement, such vote or Consent may be given
at a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.1.A. Except as otherwise expressly provided in this
Agreement, the Consent of holders of Partnership Interests representing a
majority of the Percentage Interests of the Class A Common Units shall control
(including Class A Common Units held by the General Partner) (treating the
Class A-2 Common Units as Class A Common Units for this purpose).

B. Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Common Units
(including Class A Common Units held by the General Partner). Such consent may
be in one instrument or in several instruments, and shall have the same force
and effect as a vote of Partners. Such consent shall be filed with the General
Partner. An action so taken shall be deemed to have been taken at a meeting held
on the date on which written consents from the Partners holding the required
Percentage Interest of the Class A Common Units have been filed with the General
Partner.

C. Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice
thereof.

 

69



--------------------------------------------------------------------------------

D. Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate.

ARTICLE XV

GENERAL PROVISIONS

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person, when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Partner or Assignee at the address set forth in
the Partner Registry or such other address as the Partners shall notify the
General Partner in writing.

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

70



--------------------------------------------------------------------------------

Section 15.6 Creditors

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

Section 15.7 Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

Section 15.9 Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

Section 15.10 Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.11 Power of Attorney

A. General. Each Limited Partner and each Assignee who accepts Partnership Units
(or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

(1) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate of Limited Partnership
and all amendments or restatements thereof) that the General Partner or any
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property, (b) all instruments that the General Partner or any
Liquidator deem appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its

 

71



--------------------------------------------------------------------------------

terms, (c) all conveyances and other instruments or documents that the General
Partner or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Article XI, XII or XIII
or the Capital Contribution of any Partner and (e) all certificates, documents
and other instruments relating to the determination of the rights, preferences
and privileges of Partnership Interests; and

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV or as may be otherwise expressly provided for in this
Agreement.

B. Irrevocable Nature. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

Section 15.12 Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

 

72



--------------------------------------------------------------------------------

Section 15.13 No Rights as Stockholders

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as stockholders of the
Parent, including, without limitation, any right to receive dividends or other
distributions made to stockholders of the Parent, or to vote or to consent or
receive notice as stockholders in respect to any meeting of stockholders for the
election of directors of the Parent or any other matter.

Section 15.14 Limitation to Preserve REIT Status

To the extent that any amount paid or credited to the Parent or any of its
officers, directors, employees or agents pursuant to Sections 7.4 or 7.7 would
constitute gross income to the Parent for purposes of Sections 856(c)(2) or
856(c)(3) of the Code (a “Parent Payment”) then, notwithstanding any other
provision of this Agreement, the amount of such Parent Payment for any Fiscal
Year shall not exceed the lesser of:

(i) an amount equal to the excess, if any, of (a) 4% of the Parent’s total gross
income (within the meaning of Section 856(c)(3) of the Code but not including
the amount of any Parent Payments) for the Fiscal Year which is described in
subsections (A) though (H) of Section 856(c)(2) of the Code over (b) the amount
of gross income (within the meaning of Section 856(c)(2) of the Code) derived by
the Parent from sources other than those described in subsections (A) through
(H) of Section 856(c)(2) of the Code (but not including the amount of any Parent
Payments); or

(ii) an amount equal to the excess, if any of (a) 24% of the Parent’s total
gross income (but not including the amount of any Parent Payments) for the
Fiscal Year which is described in subsections (A) through (I) of
Section 856(c)(3) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(3) of the Code but not including the amount of any
Parent Payments) derived by the Parent from sources other than those described
in subsections (A) through (I) of Section 856(c)(3) of the Code;

provided, however, that Parent Payments in excess of the amounts set forth in
subparagraphs (i) and (ii) above may be made if the Parent, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts would not adversely affect the Parent’s ability to qualify as a REIT. To
the extent Parent Payments may not be made in a given Fiscal Year due to the
foregoing limitations, such Parent Payments shall carry over and be treated as
arising in the following year; provided, however, that such amounts shall not
carry over for more than five (5) Fiscal Years, and if not paid within such five
(5) Fiscal Year period, shall expire; and provided further that (i) as Parent
Payments are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first.

[Remainder of page intentionally left blank, signature page follows]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER AND PARENT: Steadfast Apartment REIT, Inc.   By:  

/s/ Ella S. Neyland

  Name: Ella S. Neyland   Title: Chief Financial Officer INITIAL LIMITED
PARTNER: By:   Steadfast Income Advisor, LLC   By:  

/s/ Ana Marie del Rio

  Name: Ana Marie del Rio   Title: Secretary SPECIAL LIMITED PARTNER: By:  
Steadfast Apartment Advisor III, LLC   By:  

/s/ Ana Marie del Rio

  Name: Ana Marie del Rio   Title: Secretary LIMITED PARTNER: By:   Copans V V
M, LLC   By:  

/s/ Jeffrey S. Petcher

  Name: Jeffrey S. Pechter   Title: Managing Member LIMITED PARTNER: By:  
Wellington V V M, LLC   By:  

/s/ Jeffrey S. Petcher

  Name: Jeffrey S. Pechter   Title: Managing Member

Signature Page to Second Amended and Restated Agreement of Limited Partnership
of

Steadfast Apartment REIT Operating Partnership, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PARTNER REGISTRY

 

Names and Addresses:

   Capital
Contribution      Class A
Common
Units      Class A-2
Common
Units      Percentage
Interest  

General Partner

           

Steadfast Apartment REIT, Inc.

18100 Von Karman Avenue, Suite 200

Irvine, CA 92612

   $ 1,687,787,361.00        109,580,843        —          99.1401 % 

Limited Partners

           

Copans V V M, LLC

280 NE 2nd Ave.

Delray Beach, FL 33444

   $ 4,479,500.00        —          294,123        0.2661 % 

Steadfast Apartment Advisor III, LLC

18100 Von Karman Avenue

Suite 500

Irvine, California 92612

     —          —             .0011 % 

Steadfast Income Advisor, LLC

18100 Von Karman Avenue, Suite 500

Irvine, CA 92612

     —          —             .0004 % 

Wellington V V M, LLC

280 NE 2nd Ave.

Delray Beach, FL 33444

   $ 9,970,500.00        —          654,662        0.5923 % 



--------------------------------------------------------------------------------

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

1. Capital Accounts of the Partners

A. The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Partner to the Partnership pursuant
to this Agreement and (ii) all items of Partnership income and gain (including
income and gain exempt from tax) computed in accordance with Section 1.B and
allocated to such Partner pursuant to Section 6.1 of the Agreement and Exhibit C
thereof, and decreased by (x) the amount of cash or Agreed Value of property
actually distributed or deemed to be distributed to such Partner pursuant to
this Agreement and (y) all items of Partnership deduction and loss computed in
accordance with Section 1.B and allocated to such Partner pursuant to
Section 6.1 of the Agreement and Exhibit C thereof.

B. For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, unless otherwise
specified in this Agreement, the determination, recognition and classification
of any such item shall be the same as its determination, recognition and
classification for U.S. federal income tax purposes determined in accordance
with Section 703(a) of the Code (for this purpose all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
of the Code shall be included in taxable income or loss), with the following
adjustments:

(1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any adjustments to the adjusted bases of the assets of the
Partnership pursuant to Sections 734(b) and 743(b) of the Code, provided,
however, that the amounts of any adjustments to the adjusted bases of the assets
of the Partnership made pursuant to Section 734 of the Code as a result of the
distribution of property by the Partnership to a Partner (to the extent that
such adjustments have not previously been reflected in the Partners’ Capital
Accounts) shall be reflected in the Capital Accounts of the Partners in the
manner and subject to the limitations prescribed in Regulations Section
l.704-1(b)(2)(iv)(m)(4).

(2) The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includible in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.

(3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

B-2



--------------------------------------------------------------------------------

(4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year.

(5) In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 1.D, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

(6) Any items specially allocated under Section 2 of Exhibit C to the Agreement
hereof shall not be taken into account.

C. A transferee (including any Assignee) of a Partnership Unit shall succeed to
a pro rata portion of the Capital Account of the transferor in accordance with
Regulations Section 1.704-1(b)(2)(iv)(l).

D. (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D(2), as if
such Unrealized Gain or Unrealized Loss had been recognized on an actual sale of
each such property and allocated pursuant to Section 6.1 of the Agreement.

(2) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately
prior to the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership; (e) immediately prior to the issuance by the Partnership of
a noncompensatory option to acquire an interest in the Partnership (other than
an option for a de minimis interest); and (f) at such other times as are
permitted by applicable Regulations and as determined in the discretion of the
General Partner; provided, however, that adjustments pursuant to clauses (a),
(b), (d), (e) and (f) above shall be made only if the General Partner determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners in the Partnership or to comply with
applicable Regulations; provided further, however, that the issuance of any LTIP
Unit shall be deemed to require a revaluation pursuant to this Section 1.D.

(3) In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

 

B-3



--------------------------------------------------------------------------------

(4) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article XIII of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate fair market value among the
assets of the Partnership in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties.

E. The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
XIII of the Agreement upon the dissolution of the Partnership. The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
l.704-1(b).

2. No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

3. No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL ALLOCATION RULES

1. Special Allocation Rules.

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Partnership Minimum Gain during any Fiscal Year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and for purposes of this Section 1.A only, each Partner’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.1 of the Agreement or this Exhibit C with respect to such Fiscal Year
and without regard to any decrease in Partner Minimum Gain during such Fiscal
Year.

B. Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A), if there is a net decrease in Partner Minimum Gain attributable to
a Partner Nonrecourse Debt during any Fiscal Year, each Partner who has a share
of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner and Limited
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(i)(4). This Section 1.B is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 1.B, each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit C with respect to such Fiscal Year, other than
allocations pursuant to Section 1.A.

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
with respect to such Fiscal Year, such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Fiscal Year) shall be specifically allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.



--------------------------------------------------------------------------------

D. Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Partner shall be specially allocated items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

E. Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated in such manner as the General Partner determines in its discretion.

F. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

G. Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

2. Allocations for Tax Purposes

A. Except as otherwise provided in this Section 2, for U.S. federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

B. In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, and deduction shall
be allocated for U.S. federal income tax purposes among the Partners as follows:

(1) (a) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and

(b) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

 

C-2



--------------------------------------------------------------------------------

(2) (a) In the case of an Adjusted Property, such items shall

(i) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

(ii) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B(1) of
this Exhibit C; and

(b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(3) all other items of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as their correlative item of “book” gain or loss
is allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit C.

C. To the extent Regulations promulgated pursuant to Section 704(c) of the Code
permit a Partnership to utilize alternative methods to eliminate the disparities
between the Carrying Value of property and its adjusted basis, the General
Partner shall have the authority and sole discretion to elect the method to be
used by the Partnership and such election shall be binding on all Partners.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned hereby irrevocably (i) redeems                Partnership Units
in Steadfast Apartment REIT Operating Partnership, L.P. (the “Partnership”) in
accordance with the terms of the Agreement of Limited Partnership of the
Partnership, as amended, and the Redemption Right referred to therein,
(ii) surrenders such Partnership Units and all right, title and interest therein
and (iii) directs that the Cash Amount or Shares Amount (as determined by the
General Partner) deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if Shares are to be delivered, such Shares
be registered or placed in the name(s) and at the address(es) specified below.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Partnership Units, free and
clear of the rights of or interests of any other person or entity, (b) has the
full right, power and authority to redeem and surrender such Partnership Units
as provided herein and (c) has obtained the consent or approval of all persons
or entities, if any, having the right to consult or approve such redemption and
surrender. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Agreement of Limited Partnership of the Partnership.

 

Dated: __________________________       Name of Limited Partner:      

                                  

               (Signature of Limited Partner)      

             

      (Street Address)      

             

      (City)        (State)        (Zip Code)       Signature Guaranteed by:   
  

                 

IF SHARES ARE TO BE ISSUED, ISSUE TO:

Name: __________________________

Social Security or tax identifying number: __________________________



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO CLASS A COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably (i) elects to
convert                LTIP Units in Steadfast Apartment REIT Operating
Partnership, L.P. (the “Partnership”) into Class A Common Units in accordance
with the terms of the Agreement of Limited Partnership of the Partnership, as
amended; and (ii) directs that any cash in lieu of Class A Common Units that may
be deliverable upon such conversion be delivered to the address specified below.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent to or approval of all persons or
entities, if any, having the right to consent or approve such conversion.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement of Limited Partnership of the Partnership.

 

Dated: __________________________       Name of Limited Partner:      

                                  

               (Signature of Limited Partner)      

             

      (Street Address)      

             

      (City)        (State)        (Zip Code)       Signature Guaranteed by:   
  

                 



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF

LTIP UNITS INTO CLASS A COMMON UNITS

Steadfast Apartment REIT Operating Partnership, L.P. (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the holder of LTIP
Units set forth below to be converted into Class A Common Units in accordance
with the terms of the Agreement of Limited Partnership of the Partnership, (the
“Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.

Name of Holder:

Date of this Notice:

Number of LTIP Units to be Converted:

Please Print: Exact Name as Registered with Partnership